UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) []Registration statement pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 [X] Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended March 31, 2007 [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 [] Shell Company Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of event requiring this shell company report. . . For the transition period from to Commission File Number 000-30735 REDIFF.COM INDIA LIMITED (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) Republic of India (Jurisdiction of incorporation or organization) Mahalaxmi Engineering Estate 1st Floor, L. J. First Cross Road Mahim (West) Mumbai - 400016, India +91-22-2444-9144 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None Not Applicable Securities registered pursuant to Section 12(g) of the Act: American Depositary Shares, each represented by one-half of one equity share, par value Rs.5 per share. (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Not Applicable (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 14,603,800 equity shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act of 1933. Yes [] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [X] No [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 [] Item 18 [X] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] TABLE OF CONTENTS Page CROSS REFERENCE SHEET 1 CURRENCY OF PRESENTATION AND CERTAIN DEFINED TERMS 3 FORWARD-LOOKING STATEMENTS 4 EXCHANGE RATES 5 SELECTED CONSOLIDATED FINANCIAL DATA 6 RISK FACTORS 8 BUSINESS 25 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 42 MANAGEMENT 53 RELATED PARTY TRANSACTIONS 62 EXCHANGE CONTROLS 63 TRADING MARKET 66 RESTRICTION ON FOREIGN OWNERSHIP OF INDIAN SECURITIES 67 PRINCIPAL SHAREHOLDERS 71 TAXATION 73 USE OF PROCEEDS 79 CONTROLS AND PROCEDURES 80 PRINCIPAL ACCOUNTANT FEES AND SERVICES 81 PRESENTATION OF FINANCIAL INFORMATION 82 ADDITIONAL INFORMATION 83 EXHIBIT INDEX 89 INDEX TO FINANCIAL STATEMENTS F-1 CROSS REFERENCE SHEET PART I Item 1. Identity of Directors, Senior Management and Advisers Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information See “Exchange Rates”, “Risk Factors” and “Selected Consolidated Financial Data”. Item 4. Information on the Company See “Business”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Additional Information”. Item 4A. Unresolved Staff Comments Not applicable. Item 5. Operating and Financial Review and Prospects See “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Item 6. Directors, Senior Management and Employees See “Management”. Item 7. Major Shareholders and Related Party Transactions See “Principal Shareholders” and “Related Party Transactions”. Item 8. Financial Information See the Report of Independent Registered Public Accounting Firm, U.S. GAAP Consolidated financial statements and the notes thereto for Rediff.com India Limited for the fiscal years ended March 31, 2005, 2006 and 2007 and the related three-year period ended March 31, 2007. Also see “Business – Legal Proceedings” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”. Item 9. The Offer and Listing See “Trading Market”. Item 10. Additional Information See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Acquisitions and Divestments – Value Communications Corporation”, “Exchange Controls”, “Restriction on Foreign Ownership of Indian Securities”, “Taxation” and “Additional Information”. Item 11. Quantitative and Qualitative Disclosures About Market Risk See “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Market Risks”. Item 12. Description of Securities Other than Equity Securities 1 Not applicable. PART II Item 13. Defaults, Dividend Arrearages and Delinquencies Not applicable. Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds See “Use of Proceeds”. Item 15. Controls and Procedures See “Controls and Procedures”. Item 16A. Independent Audit Committee Financial Expert See “Management”. Item 16B. Code of Ethics See “Management”. Item 16C. Principal Accountant Fees and Services See “Principal Accountant Fees and Services”. Item 16D. Exemptions from the Listing Standards for Audit Committees Not applicable. Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers Not applicable. PART III Item 17. Financial Statements Not applicable. Item 18. Financial Statements See the Report of Independent Registered Public Accounting Firm, U.S. GAAP Consolidated financial statements and the notes thereto for Rediff.com India Limited and its consolidated subsidiaries for the fiscal years ended March 31, 2005, 2006 and 2007 and the related three-year period ended March 31, 2007. Item 19. Exhibits See the Exhibit Index and the attached exhibits. 2 CURRENCY OF PRESENTATION AND CERTAIN DEFINED TERMS In this annual report, all references to “we”, “our”, “us”, “Rediff”, “Rediff.com” and the “Company”, unless otherwise relevant to the context, are to Rediff.com India Limited, a limited liability company organized under the laws of the Republic of India, and its consolidated subsidiaries. References to “U.S.” or the “United States” are to the United States of America, its territories and its possessions. References to “India” are to the Republic of India. In this annual report, references to “$” or “US$” or “dollars” or “U.S. dollars” are to the legal currency of the United States and references to “Rs.” or “Rupees” or “Indian Rupees” are to the legal currency of India. Our financial statements are prepared in Indian Rupees and presented in U.S. dollars except in case of our U.S. subsidiaries which are prepared in U.S. dollars. Our financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). References to a particular “fiscal” or “financial” year are to Rediff’s fiscal year ended March 31 of such year. Although we have presented Indian Rupee amounts in this annual report in U.S. dollars, this does not mean that the Indian Rupee amounts referred to have been, or could be, converted into dollars at any particular rate, the rates stated below in the section of this annual report entitled “Exchange Rates”, or at all. Except as otherwise stated in this annual report and for the information derived from our financial statements included in this annual report, all translations from Indian Rupees to U.S. dollars contained in this annual report are based on the noon buying rate, in the City of New York, on March 31, 2007, for cable transfers in Indian Rupees as certified for customs purposes by the Federal Reserve Bank of New York, which was Rs.43.10 to US$1.00. The reporting currency for the financial statements is the U.S. dollar and the translation from Indian Rupees to U.S. dollars have been performed using rates specified by the Reserve Bank of India. 3 FORWARD-LOOKING STATEMENTS We have included statements in this annual report which contain words or phrases such as “may”, “will”, “aim”, “will likely result”, “believe”, “expect”, “will continue”, “anticipate”, “estimate”, “intend”, “plan”, “contemplate”, “seek to”, “future”, “objective”, “goal”, “project”, “should”, “will pursue” and similar expressions or variations of such expressions, that are “forward-looking statements”, within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and reflect our current expectations. We have made forward-looking statements with respect to the following, among others: · our goals and strategies; · our recently acquired businesses and other acquisitions, investments and divestments; · the importance and expected growth of Internet technology, including sales of personal computers and mobile phones; · the pace of change in the Internet market; · the demand for Internet services; and · advertising demand and revenues. Actual results may differ materially from those suggested by the forward-looking statements due to certain risks or uncertainties associated with our expectations with respect to, but not limited to, our ability to successfully implement our strategy, our ability to successfully integrate the businesses we have acquired with our business, demand for e-commerce and changes in the Internet marketplace, technological changes, investment income, cash flow projections and our exposure to market risks. By their nature, certain of the market risk disclosures are only estimates and could be materially different from what actually occur in the future. As a result, actual future gains, losses or impact on net interest income could materially differ from those that have been estimated. In addition, other factors that could cause actual results to differ materially from those estimated by the forward-looking statements contained in this document include, but are not limited to, general economic and political conditions in India and the United States, changes in the value of the Rupee, foreign currency exchange rates, equity prices or other rates or prices, and the level of Internet penetration in India and globally, changes in domestic and foreign laws, regulations and taxes, changes in competition, and other factors beyond our control. For further discussion on the factors that could cause actual results to differ, see the discussion under “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” contained in this annual report. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. In addition, readers should review the other information contained in this annual report and in our periodic reports filed with the U.S. Securities and Exchange Commission (the “SEC”), from time to time. We undertake no obligation to update forward-looking statements to reflect events or circumstances after the date hereof. 4 EXCHANGE RATES Fluctuations in the exchange rate between the Indian Rupee and the U.S. dollar may affect the market price of our American Depositary Shares (the “ADSs”), whichtrade on the NASDAQ Global Market. Such fluctuations will also affect the U.S. dollar conversion by our depositary for the ADSs, Citibank, N.A., (the “Depositary”), of any cash dividends paid in Indian Rupees on our equity shares represented by the ADSs. The following table sets forth, for the periods indicated, certain information concerning the exchange rates between Indian Rupees and U.S. dollars based on the noon buying rate in the City of New York for cable transfers in Rupees as certified for customs purposes by the Federal Reserve Bank of New York: Fiscal Year Ended March 31, Period End (1) Average(1)(2) High Low (Rs.) 2003 47.53 48.36 49.07 47.53 2004 43.40 45.78 47.46 43.40 2005 43.62 44.87 46.45 43.27 2006 44.48 44.21 46.26 43.05 2007 43.10 45.06 46.83 42.78 The following table sets forth the high and low exchange rates for the previous six months and are based on the average of the noon buying rate in the City of New York on the last business day of each month during the period for cable transfers in Indian Rupees as certified for customs purposes by the Federal Reserve Bank of New York: Month High Low (Rs.) March 2007 44.43 42.78 April 2007 43.05 40.56 May 2007 41.04 40.14 June 2007 40.90 40.27 July 2007 40.42 40.12 August 2007 41.15 40.25 September 2007 (until September 21, 2007) 40.81 39.81 On September 21, 2007, the noon buying rate in the City of New York was Rs.39.84 to US$1.00. Notes: (1) The noon buying rate at each period end and the average rate for each period differed from the exchange rates used in the preparation of our financial statements. (2) Represents the average of the noon buying rate on the last day of each month during the period. 5 SELECTED CONSOLIDATED FINANCIAL DATA Our consolidated financial statements are presented in U.S. dollars and prepared in accordance with U.S. GAAP. The selected balance sheet data set forth below as of March 31, 2006 and 2007 and the selected statement of operations data for the fiscal years ended March 31, 2005, 2006 and 2007 has been derived from our audited financial statements presented elsewhere in this annual report and which have been audited by Deloitte Haskins & Sells, an independent registered public accounting firm. The selected balance sheet data set forth below as of March 31, 2003, 2004 and 2005 and the selected statement of operations data for the fiscal years ended March 31, 2003 and 2004 are derived from U.S. GAAP financial statements which are not included in this annual report.* Fiscal Years Ended March 31, - 2003 2004 2005 2006 2007 (in US$ thousands, except per share data) Statement of Operations data: Revenues US$8,572 US$9,446 US$12,627 US$18,701 US$28,676 Cost of revenues 5,560 4,738 5,113 5,039 5,416 Operating expenses 14,903 7,927 9,227 12,683 20,195 (Loss)/ Income from continuing operations (12,177) (3,349) (1,220) 1,213 3,065 (Loss)/ Income from discontinued operations (6,804) (2,371) (208) Net (loss)/ income US$(18,981) US$(5,720) US$(1,428) US$1,213 US$6,963 (Loss)/ Earnings per Equity Share (from continuing operations) – basic US$(0.95) US$(0.26) US$(0.10) US$0.089 US$0.48 (from discontinued operations) – basic US$(0.53) US$(0.19) US$(0.01) (Loss)/ Earnings per Equity Share – basic US$(1.48) US$(0.45) US$(0.11) US$0.089 US$0.48 (Loss)/ Earnings per Equity Share (from continuing operations) – diluted US$(0.95) US$(0.26) US$(0.10) US$0.088 US$0.47 (from discontinued operations) – diluted US$(0.53) US$(0.19) US$(0.01) (Loss) Earnings per Equity Share – diluted US$(1.48) US$(0.45) US$(0.11) US$0.088 US$0.47 Weighted average number of equity shares - Basic 12,795 12,800 12,850 13,487 14,543 - Diluted 12,795 12,800 12,850 13,764 14,924 As of March 31, 2003 2004 2005 2006 2007 (in US$ thousands) Balance Sheet Data: Cash and cash equivalents US$14,384 US$11,639 US$10,069 US$53,094 US$53,546 Current assets 18,015 15,293 15,323 60,652 65,851 Current liabilities 4,777 3,825 5,878 7,239 8,933 Total assets 30,332 24,868 25,690 74,110 86,493 Total shareholders’ equity 25,541 21,027 19,797 66,870 77,223 6 * The selected financial data set forth above should be read in conjunction with Item 5. “Operating and Financial Review and Prospects” and the financial statements and the notes to those statements included elsewhere in this annual report. 7 RISK FACTORS An investment in our ADSs involves a high degree of risk. You should carefully consider the following information about risks, together with the other information contained in this annual report on Form 20-F, including our consolidated financial statements and related notes, before you decide to buy our ADSs. If any of the circumstances or events described below actually arises or occurs, our business, results of operations and financial condition would likely suffer. In any such case, the market price of our ADSs could decline, and you may lose all or part of your investment. This annual report also contains forward-looking information that involves risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of many factors, including the risks faced by us described below and elsewhere in this annual report. Risks Related to our Business Pending and potential litigation against us could have a material adverse effect on our business and operating results and lower the market price of our ADSs. RCC Complaint On June 21, 2000, we and our directors and others (including Ajit Balakrishnan, Arun Nanda, Abhay Havaldar, Sunil Phatarphekar, Charles Robert Kaye and Tony Janz) were named as defendants in a criminal complaint (RCC Complaint Number 76 of 2000, the “RCC Complaint”), filed by Mr. Abinav Bhatt, a 22-year-old student, before the Judicial Magistrate, First Class, Pune, India, alleging commission of an offense under Section 292 of the Indian Penal Code, 1860, as amended, or IPC, for distributing, publicly exhibiting and putting into circulation obscene, pornographic and objectionable material. The Complaint alleged that we, through our website “www.rediff.com”, provided a search facility that enabled Internet users to view pornographic, objectionable and obscene material. On November 27, 2000, the Judicial Magistrate passed an order in the RCC Complaint holding that a prima facie case under Section 292 of the IPC had been made out against us and directed commencement of criminal proceedings against all the defendants. A criminal writ petition, or Writ Petition, was filed in the High Court of Mumbai (Criminal Writ Petition Number 1754 of 2000) seeking, among other things, relief setting aside of the order of the Judicial Magistrate. The High Court of Mumbai in its order dated December 20, 2000, while granting ad-interim relief to the petitioners in the Writ Petition, stayed the order of the Judicial Magistrate pending final disposal of the Writ Petition. The Writ Petition has been admitted by the High Court of Mumbai. In the event that we are unsuccessful in our defense, we and our directors may face both criminal penalties and monetary fines. IMI Complaint A complaint was filed by the Indian Music Industry (“IMI”), a society representing various music companies in Magistrate’s Court India against three of our directors. The complaint alleges that by providing links to MP3 sites through its directory we have been guilty of violating Section 51 of the Indian Copyright Act 1957. The complaint alleges that the MP3 sites to which links were provided permitted downloading of music, which had not been authorized to be so downloaded by copyright owners who are members of IMI. Our directors are named as parties to the lawsuit because, according to the complaint, the directors are in charge of our affairs and are hence deemed to be guilty of committing the offense. Our directors have presently been exempted from personal appearance. Our directors filed an application for discharge of the complaint before the Magistrate. The application is pending hearing. Although our directors believe they have valid defenses, if they are unsuccessful after exhausting all legal remedies, our directors could face both criminal penalties and monetary fines. All of the foregoing actions require management time and cost. In addition, we can give no assurances that we will be successful in our defense of such actions. If any of our directors are subject to criminal penalties, we may be deprived of their services as directors. Super Cassette Industries Complaint A complaint was filed by Super Cassettes Industries Limited (“SCIL”), a producer and publisher of sound recordings and audio visual songs in India, against us and our Chairman/Chief Executive Officer as well as Ram Gopal Verma Films Private Limited, in the High Court of Delhi (Suit No. C.S. (O.S.) 736 of 2007). The complaint alleges violations of the Indian Copyright Law of 1957 through our placement on our website of video clips of certain songs from two Hindi films (Nishabd and Honeymoon Travels Pvt Ltd).Pursuant to an 8 assignment, SCIL claims to own sole copyrights in the audio visual songs, sound recordings, lyrics and musical composition in the two films. The complaint seeks injunction relief, damages in the amount of Rs.2.0 million (approximately US$50,000) and other relief. In June 2007, we filed a written reply. We have since removed these clips from our website. The matter is now pending before the High Court of Delhi. All of these actions require management time and cost. In the event that we are unsuccessful in our defense, we and our Chairman/Chief Executive Officer may face penalties and fines. Please see the section entitled “Business ¾ Legal Proceedings” in this annual report for more information on the litigation. Other proceedings We are also subject to other legal proceedings and claims, which have arisen in the ordinary course of our business. Those actions, when ultimately concluded and determined, will not, in the opinion of management, have a material effect on our results of operations or financial position. For additional information regarding pending litigation filed against us, please see “Business — Legal Proceedings” in this annual report. A slowdown in the Indian and the U.S. economies and in certain sectors could adversely affect our business, operating results and financial condition. We are dependent on the health of the Indian and the U.S. economies. A slowdown in the United States and Indian economies or sectors in which our clients are based, including the Internet and technology-based sectors, or an overall reduction in consumer and business spending, could have a materially adverse impact on our business and our prospects. A significant portion of our revenues are derived from retail customers and from companies that operate in various sectors, including the Internet and technology-based sectors as well as insurance, financial services, banking and consumer goods sectors. Many of these sectors could experience slowdown in growth. As a result, advertisers may reduce advertising expenditures or may not spend as much money on online and offline advertising as anticipated. A prolonged or material decline in Internet advertising expenditure will have a material adverse effect on our operating results. Further, a slowdown in the Indian and U.S. economies may make it difficult for us to raise money in the equity and debt markets on terms favorable to us or at all, which may have an adverse effect on our financial condition and operating results. We have a history of losses. We may incur losses in the future and we may not achieve or maintain profitability. We have incurred significant net losses and negative cash flows since our inception in January 1996. As of March 31, 2007, we had an accumulated deficit of approximately US$47.65 million. While we earned a net income of US$6.96 million for the fiscal year ending March 31, 2007, we may in the future incur additional net losses and negative operating cash flows. We expect to increase our spending as we continue to expand our services, advertise and promote our brand, and invest in the expansion of our infrastructure and sales and marketing staff. We have incurred and in the future may incur expenses in connection with acquisitions and investments. Accordingly, we will need to generate significant additional revenues in order to remain profitable. We may not be able to do so. Our business model is not yet proven in India or the United States, and we cannot assure you that we will sustain our profitability or that we will not incur operating losses in the future. If we are unable to maintain profitability, we will be unable to build a sustainable business. In this event, the price of our ADSs and the value of your investment would likely decline. Intense competition in our businesses could prevent us from sustaining our profitability. Our businesses compete in various sectors including with Indian and foreign online content and services providers, and traditional print and television media companies.In recent times, we have witnessed increased competition in India from established foreign brands such as Google, Yahoo and MSN.We are also subject to competition from companies known as “aggregators”, which aggregate advertising space in third party websites and resell such space to our customers or potential customers.Many of our competitors have a longer operating history, greater name recognition and customer base, and greater management, financial, technical, marketing, sales, brand, and other resources than we do. They can use their superior experience and resources in a variety of competitive ways, including by investing more aggressively in research and development, creating superior content, making acquisitions, and competing more aggressively for advertisers. There has also been a trend toward industry consolidation so our smaller competitors today may become part of larger competitors in the future. If our competitors in our online business are more successful than we are at generating visitors and website traffic due to 9 superior content and other service offerings or our competitors in our publication business are more successful at growing their circulation and advertising share, our revenues may decline. In addition to Internet companies, our online business faces competition from other companies that offer traditional media advertising opportunities, including print and television companies. Most large advertisers have set advertising budgets, a portion of which is allocated to Internet advertising. For the near future, we expect that large advertisers will continue to focus their advertising efforts on traditional media. If we fail to convince these companies to spend a larger portion of their advertising budgets with us, or if our existing advertisers reduce the amount they spend on Internet advertising, our operating results may decline. Competition for visitors, customers, subscribers, advertisers and e-commerce partners is intense and is expected to increase significantly in the future because there are no substantial barriers to entry in our market. Furthermore, it is difficult to predict which online advertising pricing model, if any, will emerge as the industry standard. This makes it difficult to predict our future advertising rates and revenues. Our Indian advertising revenues include revenues from other Internet companies, including those engaged in the business of job searches, travel, matrimonial and online shopping. Some of these companies are startups without proven long-term business models and are dependent on external funding for future growth. Any downturn in advertising spending from this segment could have an adverse impact on our revenues and profitability. Our publication business in the United States and Canada faces competition from not only Internet-based publications but also from other publications targeted at Indian-Americans and from television channels featuring Indian news and programming. In addition, competition for paying subscribers for our India Abroad newspaper, which is subscription-based, is intense due to the presence of other paid newspapers such as New India Times, Indian Express and India West. Further, our publications also face competition from free newspapers and from electronic media, such as television and online publications and services. Our revenues could be adversely affected if we are unable to successfully adapt to new forms of pricing for the services and products we offer. For example, we understand certain of our competitors have been willing to charge for job-site advertising, not on the basis of clicks on hyperlinks, but only if clicks result in résumés being sent to the customers. Increased competition or the actions of our existing competitors may result in: · loss of visitors and website traffic; · loss of paid subscribers; · loss of advertisers; · reduced operating margins; · loss of market share; and · diminished value in our services. Any one of these factors could materially and adversely affect our business, financial condition and operating results. For additional information regarding our competition, please see “Business – Competition” in this annual report. Our quarterly operating results may fluctuate significantly and may fail to meet the expectations of securities analysts and investors, which may cause the price of our ADSs to decline. Our quarterly results may also fluctuate significantly in the future based on a variety of factors. These factors could affect our long-term performance. Some of these factors include: · increased competition; · lower than expected revenues from one or more of our customers; 10 · changes in prices for our product and service offerings; · increase in personnel, marketing and other operating expenses; · our ability to attract new users and to retain existing users at reasonable costs; · our ability to adequately maintain, upgrade and develop our website, our computer network and the systems that we use to process customer orders and payments; · the timing of our expansion plans in India and other geographic markets; · seasonality in retail sales; · technical difficulties, system or website downtime or Internet service disruptions; and · entry into new businesses requiring substantial investments. Our operating results are volatile and can be difficult to predict. As a result, quarter-to-quarter comparisons of our operating results may not be good indicators of our future performance. In addition, it is possible that our operating results in any future quarter could be below the expectations of investors generally and any published reports or analyses on us. In that event, the market price of our ADSs may decline. We may not be able to grow our business if advertising in our markets does not expand. Online Advertising Our business strategy depends on the anticipated growth of online advertising in our markets and the growth of our revenues depends on increased revenues generated by online advertising. We anticipate that a high portion of our future revenues will continue to be derived from online advertising on our website. Online advertising is an evolving business and our ability to generate and maintain significant advertising revenues will (among others) depend on: · our ability to attract and retain advertisers at profitable rates in light of intense competition; · our ability to generate and continue to grow a large community of users with demographics attractive to advertisers; · advertisers’ acceptance of the Internet as an effective and sustainable medium; · the effectiveness of our advertising delivery, tracking and reporting systems; and · our ability to adapt, including technologically, to new forms of Internet advertising. Different pricing models are used to sell online advertising, and it is difficult to predict which, if any, of the models will emerge as the industry standard. This makes it difficult to project our future advertising rates and revenues. A reduction in traffic on our website may cause new advertisers not to enter into contracts with us and could cause existing advertisers not to renew their contractual arrangements with us, each of which, in turn, would reduce our potential advertising revenues. Additionally, any development of Internet software that blocks advertisements before they appear on a user’s screen may hinder the growth of online advertising and could materially and adversely affect our ability to grow our online advertising revenues and our business. Also, a slowdown in economic growth, and in particular a slowdown in the growth of companies that advertise on the Internet, may result in a reduction in our advertising revenues. Our contracts with advertising customers do not commit them to continue to provide us with a specific volume of business and can typically be terminated by them with or without cause, with little or no advance notice and without penalty. Additionally, our contracts with advertising customers are usually limited to a specific project and/or for a specific time period and not any future work. There are also a number of factors other than our performance, and not within our control, that could cause the loss of advertising customers. Early termination of material contracts or non-renewal of an expired material contract could have a material adverse effect on our business and on our future financial performance. 11 Newspaper Advertising Our business strategy in the United States and Canada for our India Abroad business depends primarily on growth in advertising in our publications. Competition to provide news and information regarding India or of interest to Indian-Americans in these markets is intense, with competitors including publications with general circulation or that are offered for free and electronic media, such as websites and television channels dedicated to Indian news and programming. Our ability to secure advertising contracts and maintain our advertising rates depends principally on the number of subscribers we have on our circulation. If we are unable to compete with these alternatives or experience a reduction in paid subscribers, we may experience a reduction in advertising revenues. A slowdown in economic growth, in particular a slowdown in the growth of companies that advertise products or services targeted at Indian-Americans, may also reduce advertising revenues for our publications. Further, as is the case with our contracts with online advertisers, our contracts with advertising customers for our India Abroad business usually do not commit them to continue to provide us with a specific volume of business and can typically be terminated by them with or without cause, with little or no advance notice and without penalty. Any of these factors could have a material adverse effect on our business and our future financial performance. The loss of one or more significant advertisers could adversely affect our revenues. We derive a considerable portion of our revenues from certain key advertisers. For the fiscal year ended March 31, 2007, our top ten advertisers in India accounted for approximately 42% of our India Online revenues. For the same period, for our U.S. publishing business, our top ten advertisers contributed approximately 33% of total U.S. publishing revenues. Any failure to meet advertiser expectations could result in cancellation or non-renewal of contracts, which typically can be terminated by advertisers with or without cause, with little or no advance notice and without penalty. The loss of, or a significant reduction in the volume of business from, one or more of our large advertisers could have a material adverse effect on our operating results and financial condition. Our operations could be disrupted by unexpected network interruptions caused by system failures, natural disasters or unauthorized tampering of our systems. Our online businesses rely heavily on the Internet and, accordingly, depend upon the continuous, reliable and secure operation of Internet servers, related hardware and software and network infrastructure, such as telephone lines leased from service providers. The continual accessibility of our websites and the performance and reliability of our network infrastructure are critical to our reputation, and our ability to attract and retain users, advertisers and merchants. Any system failure or performance inadequacy that causes interruptions in the availability of our services or increases the response time of our services could reduce our appeal to advertisers and consumers. Factors that could significantly disrupt our operations include: · system failures and outages caused by fire, floods, earthquakes, tsunamis, power loss, telecommunications failures and similar events; · software errors; computer viruses, break-ins and similar disruptions from unauthorized tampering with our computer systems; · security breaches related to the storage and transmission of proprietary information, such as credit card numbers or other personal information; and · terrorist acts. We have limited backup systems and redundancy. The failure of these backup systems could lead to the disruption of our services and the loss of important data. We have suffered temporary service outages in the past from time to time that have resulted in a disruption of our services. Future disruptions or the occurrence of any of the foregoing factors may result in users being temporarily unable to access our content, community and e-commerce offerings. Any sustained disruption will reduce the number of visitors to our website and could have a material adverse impact on the transactions handled through our website. Such disruptions could also reduce the number of advertisers on our site and materially affect our operating results, which may lead to a decline in the market price of our ADSs. 12 We seek to protect our computer systems and network infrastructure from physical break-ins, as well as security breaches and other disruptive problems. We employ security systems, including firewalls and password encryption, designed to minimize the risk of security breaches. There can be no assurance that these security measures will be effective. If someone penetrates our network security or otherwise misappropriates sensitive data about our users, we could be subject to liability. These liabilities could include fraud claims and other claims for misuses of personal information, such as unauthorized marketing purposes. These claims could result in litigation and could have a material adverse effect on our business, results of operations and financial condition. We do not carry material business interruption insurance to protect us in the event of a catastrophe, even though such an event could lead to a significant negative impact on our business. Any sustained disruption in Internet access provided by third parties could also adversely affect our business. We may not benefit from our acquisitions and investments and our acquired businesses could increase our net losses. We have made several strategic acquisitions and investments in order to penetrate new markets, generate additional revenue streams and provide value-added services to our users. We may, if opportunities arise, acquire or invest in developing products, technologies or companies in the future. However, there can be no assurance that our acquisition and investment strategy will be successful or that we will realize the anticipated benefits from such acquisitions or investments. Such transactions are accompanied by a number of risks, including: · the failure to identify operating weaknesses of the acquired business during the course of due diligence and negotiations of these transactions; · the difficulty of assimilating the operations, third-party relationships and personnel of the acquired companies with our operations; · the potential disruption to our ongoing business and distraction of management during the acquisition and integration process; · the difficulty of incorporating acquired technology, software or content into our products, and unanticipated expenses related to such integration; · the impairment of relationships with employees and customers as a result of any integration of new management personnel; · the potential unknown liabilities associated with acquired businesses; · failure to develop successfully new products or technologies; · failure to popularize such products or technologies and/or derive expected revenues therefrom; · unfavorable changes in business environment and government regulations; and · unfavorable changes in accounting rules and guidelines relating to our acquisitions. Any or all of our future acquisitions may face similar risks and we may not be successful in addressing these risks or any other problems encountered in connection with such acquisitions. Our business and growth will be impaired if we are unable to retain our existing key personnel and hire additional skilled employees. We are dependent on certain key members of our management team. In particular, our success depends upon the continued efforts of our Chairman and Managing Director, Ajit Balakrishnan. We do not carry any key employee insurance. All of our employees are located in India and the United States, and each may voluntarily terminate his or her employment with us. Our planned activities will require additional expertise in sales and marketing, technology and other areas. The labor market for skilled employees is extremely competitive, and 13 the process of hiring employees with the necessary skills is time consuming and requires the diversion of significant resources. We may not be able to continue to retain existing personnel or identify, hire and successfully integrate additional qualified personnel in the future. The loss of the services of key personnel, especially the unexpected death or disability of such personnel, or the inability to attract additional or replacement qualified personnel, could impair the growth of our business. We are highly dependent on our agreements with mobile service providers for service delivery and fee collection. Our mobile services, including wireless short messaging services, depend mainly on the cooperation of a large number of private and government mobile phone operators who have the necessary licenses to provide mobile services to consumers across various states/cities in India. We rely on all of these mobile phone operators to provide network and gateway for our wireless short messaging services. We also utilize their billing systems to collect service fees from customers. Certain of these mobile phone operators also provide services to their customers (such as the downloading of ringtones), which compete with the mobile services we offer. This may make them less eager to cooperate with us. If any or all of these mobile service providers encounter technical problems, or if they refuse to cooperate with us or reduce fees payable to us, our ability to provide mobile services may cease or be severely disrupted, which may have a significant and adverse impact on our future operating results. We rely on increased sales of, and high renewal rates for, our subscription and fee based products and services. A part of our India Online revenue growth for the fiscal year ended March 31, 2007 was from our fee-based Internet services, including paid e-mail services, other subscription services and wireless short messaging service in India. If not enough users adopt and use our fee-based Internet services, our growth may be adversely affected. We depend on mobile operators to advertise our mobile products to their customers. We have arrangements with most Indian mobile operators which allow the customers of such mobile operators to download ringtones, wallpapers and other products from our servers. These customers can also access information relating to news, business and other information from us by using short messaging services. Some operators permit us to selectively send SMS messages advertising our mobile products to a section of their customer base. The Telecom Regulatory Authority of India (“TRAI”) recently announced a plan to prevent unsolicited commercial communications to mobile phone users who sign up for a “Do Not Disturb” registry. At present it is not clear what implications this will have on us. Any regulatory action to restrict or reduce our ability to advertise our mobile products and services to mobile users may have an adverse impact on our future operating results. Change in our mobile SMS short code (from 7333 to 57333) could negatively impact our revenues from mobile SMS services. We have arrangements with most Indian mobile operators which allow the customers of such mobile operators to download ringtones, wallpapers and other products from our servers and also to access information relating to news, business and other services by keying in our four digit SMS short code (7333) from their mobile phones. The Department of Telecommunications of India has instructed all mobile service providers and content providers to change their SMS short code to a five digit number with a prefix “5” to the existing code and accordingly, we have adopted the revised five digit SMS short code (57333). If we are unable to communicate such change to mobile customers, this may have a negative impact on our earnings and cash flow. Potential liability for information we publish may require us to defend against legal claims, which may cause significant operational expenditures. We may be subject to claims for defamation, libel, copyright or trademark infringement or other legal actions relating to the information we publish. These types of claims have been brought, sometimes successfully, against news and opinion publishing businesses in the past. Our insurance coverage may not adequately protect us against these claims. Liability claims could require us to spend significant time and money in litigation and to pay significant damages. As a result, liability claims, whether or not successful, could seriously damage our reputation and business. 14 We may be liable to third parties for information uploaded on or retrieved from our website. We could be exposed to liability for content that may be accessible through our website or content and materials that we develop or that our users may upload or post in our social networking sites, message boards, chat rooms, blogs or other interactive services. For example, we are a party to a criminal writ petition filed in the High Court of Mumbai, India, which alleged that we, through our website “www.rediff.com”, provided a search facility that enabled Internet users to view pornographic, objectionable and obscene material. We may also be subject to claims for defamation, negligence, copyright or trademark infringement, personal injury or other legal theories relating to the information we post or products sold by third parties on our website. For example, we have been named as a defendant in proceedings filed by Cartier International B.V. (“Cartier International”) in the High Court of Delhi, India, where Cartier International seeks to obtain a permanent injunction against a vendor who used the trademark “Cartier” for selling products on our Rediff Shopping website. We could also become liable if confidential information is disclosed inappropriately on or through our website. It is also possible that if any information provided through our services contains errors, third parties could make claims against us for losses incurred in reliance on the information. Please see the section entitled “Business – Legal Proceedings” in this annual report for more information on the litigation described above. We offer Internet-based e-mail services, which could expose us to potential liabilities or claims resulting from: · unsolicited e-mail; · lost or misdirected e-mail; · illegal or fraudulent use of e-mail; · interruptions or delays in e-mail service; and · loss or deletion of data stored in mailboxes. We recently launched a social networking platform called iShare which allows members to upload and share music, videos and photos. Under our terms of use, our members are responsible for their accounts and must agree and undertake not to post or upload any material that violates or infringes any copyright or other privacy laws and acknowledge that Rediff.com assumes no responsibility for the contents accessed or uploaded through this service. Nonetheless, we could be subject to litigation within or outside of India which could include civil or criminal prosecution and civil liability. Such litigation could be costly to defend, involve substantial management time and in such event we can give no assurance that we would succeed in defending any such litigation. The laws in India and the United States relating to the liability of companies which provide online services, like ours, for activities of their users, are currently unsettled. Investigating and defending these claims is expensive, even if they do not result in liability. We do not carry insurance to protect us against all types of claims, and there is no precedent on such liabilities under Indian law. Further, our business is based on establishing the Rediff.com website as a trustworthy and dependable provider of content and services. Allegations of impropriety, even if unfounded, could damage our reputation, disrupt our ongoing business, distract our management and employees, reduce our revenues and increase our expenses. We may be liable to third parties for the products they purchase online. Consumers may sue us if any of the products or services that are offered on our website’s marketplace are defective, fail to perform properly or injure the user. Although our agreements with manufacturers and distributors whose products are displayed on our website’s marketplace typically contain provisions intended to limit our exposure to such liability claims, these provisions may not be sufficient to limit all of our liability from such claims. Product warranties are the responsibility of those who sell products on our website’s marketplace, although our reputation can be adversely affected if a user is not satisfied with a purchase. Liability claims could require us to spend a considerable amount of resources, time and money in litigation and to pay significant damages. Allegations of impropriety, even if unfounded, or poor service provided by manufacturers and distributors on our website’s marketplace, could damage our reputation, disrupt our ongoing business, distract our management and employees, reduce our revenues and increase our expenses. 15 In addition, the laws relating to the online sale of goods and services is not fully developed. The various laws and regulations that cover online sales of products and their interpretation involve a significant degree of uncertainty. Further, the application of tax law as it relates to online transactions for goods and services is likewise uncertain. Our business, financial condition and operating results may be materially affected if we were required to obtain such registrations or comply with various additional laws and regulations or pay additional taxes. Privacy concerns may prevent us from selling demographically targeted advertising in the future and make us less attractive to advertisers. We collect personal data from our user base in order to understand better our users and their needs and to help our advertisers target specific demographic groups. If privacy concerns or regulatory restrictions prevent us from selling demographically targeted advertising, we may become less attractive to advertisers. For example, as part of our future advertisement delivery system, we may integrate user information such as advertisement response rate, name, address, age or e-mail address, with third-party databases to generate comprehensive demographic profiles for individual users. However, if we are unable to construct demographic profiles for Internet users because users refuse to give consent, we will be less attractive to advertisers and our business may suffer. Indian and/or overseas regulators and other telecommunications operators may challenge our ability to offer a PC-to-PC voice facility as one of the features of our Rediff BOL instant messenger service. Our Rediff BOL instant messenger service includes a feature that allows users to talk to each other using their PCs at both ends. Although the voice data of our users is transmitted through the Internet using voice-over-internet-protocol technology and does not, at any point, pass through regulated public switched telephone networks, it is possible that Indian and/or overseas telecommunications regulators, operators or trade associations may seek to impose restrictions on our ability to offer this facility. If any such restrictions are imposed, we may be required to discontinue this feature of Rediff BOL. Further, we may be required to devote time and management attention, and incur expenses, addressing any such restrictions or responding to claims from third parties. We may not be able to manage our operations effectively if we grow, which could harm our business. We anticipate expansion of our business in India as we address growth in our customer base and market opportunities. In order to manage the expected growth of our operations and personnel, we will be required to improve existing and implement new operational and financial systems, procedures and controls, and to expand, train and manage our employee base. Further, our management will be required to maintain and expand our relationships with various other partners, mobile phone operators, Internet and other online service providers and other third parties necessary to our business. We cannot assure you that our current and planned personnel, systems, procedures and controls will be adequate to support our future operations or that such relationships will be maintained or developed. Currency exchange rate fluctuations may adversely impact our operating results and financial condition. The exchange rate between the Rupee and the U.S. dollar has changed substantially in the last two decades and could fluctuate substantially in the future. On an annual average basis, the Rupee declined against the U.S. dollar from 1980 to 2002. In May 2002, however, the Rupee began appreciating relative to the U.S. dollar, such that as per the cable transfer buying Rupee/U.S. dollar exchange rate quoted by the Federal Reserve Bank of New York, the Rupee gained approximately 12.18% of its value relative to the U.S. dollar from a rate of Rs.49.08 US$1.00 in May 2002 to a rate of Rs.43.10 US$1.00 as of March 31, 2007. As of July 31, 2007, the cable transfer buying Rupee/U.S. dollar exchange rate quoted by the Federal Reserve Bank of New York was Rs.40.18 US$1.00, a 6.77% appreciation against the rate as of March 31, 2007 stated above. The reporting currency for the financial statements is the U.S. dollar and the translation from Indian Rupees to U.S. dollars have been performed using rates specified by the Reserve Bank of India. Because a substantial portion of our cash and cash equivalents is currently held in Indian Rupees, devaluation or depreciation of the value of the Indian Rupee will adversely affect the value of our cash reserves in foreign currency terms. In addition, our market valuation could be materially adversely affected by the devaluation of the Indian Rupee if U.S. investors analyze our value and performance based on the U.S. dollar equivalent of our financial condition and operating results. We expect that a substantial portion of our revenues 16 will continue to be generated in U.S. dollars from our U.S.-based operations for the foreseeable future and a significant portion of our expenses, including personnel costs, will continue to be denominated in Indian Rupees. As such, any appreciation of the Rupee against the U.S. dollar will reduce the cost advantage derived from our Rupee-denominated expenses and is likely to adversely affect our financial condition and results of operations. If we are unable to adapt to the rapid technological changes, our business could suffer. Our success will depend, in part, on our ability to respond to technological advances and practices on a cost-effective and timely basis. The development and implementation of such technology entails significant technical and business risks. There can be no assurance that we will successfully implement new technologies. If we are unable, for technical, legal, financial or other reasons, to adapt in a timely manner to changing market conditions or customer requirements, our business and our future financial performance could be materially adversely affected. If we are unable to successfully seize upon new business opportunities, our growth may be adversely affected. New technologies are giving rise to new business opportunities, such as in gaming and paid search. We believe that much of our future growth will depend on our ability to seize upon these opportunities and successfully launch new products and services. If we are unable to do so, our future growth and financial performance could be adversely affected. A small group of our existing shareholders control our company and may have interests which conflict with those of our other shareholders or owners of our ADSs. As of March 31, 2007, our five largest shareholders beneficially owned an aggregate of approximately 59.9% of our Equity Shares. As a result, such shareholders acting collectively are able to exercise control over most matters requiring approval by our shareholders, including the election of directors and approval of significant corporate transactions. Under Indian law, a simple majority is sufficient to control all shareholder action except for those items which require approval by a special resolution. In case of a special resolution, approval of three-fourths of the shareholders present and voting is required. Examples of actions that require a special resolution include: · amending our Articles of Association; · issuing additional shares of capital stock, except for pro rata issuance to existing shareholders; · commencing any new line of business; and · commencing a liquidation. Further, Ajit Balakrishnan, Diwan Arun Nanda and Rediffusion Holdings Private Limited (formerly Rediffusion Advertising Private Limited), are entitled to appoint and have appointed Mr. Balakrishnan as a Director on Board and as our Chairman so long as they hold not less than 10.0% of our issued, subscribed and paid-up capital. Mr. Balakrishnan currently serves an indefinite term and is not required to retire by rotation. The interests of our controlling shareholders may differ from our other shareholders or owners of our ADSs and could result in a delay or prevention of a change in control of our Company even if a transaction of that sort would be beneficial to our other shareholders, including the owners of our ADSs, or in the best interest of our Company. For additional information regarding our principal shareholders, please see “Principal Shareholders” in this annual report. The laws of India do not protect intellectual property rights to the same extent as those of the United States, and we may be unsuccessful in protecting our intellectual property rights, which could lead to a reduction in our revenues and an increase in our expenses. Our intellectual property rights are important to our business. We rely on a combination of copyright and trademark laws, trade secrets, confidentiality procedures and contractual provisions to protect our intellectual property. 17 Our efforts to protect our intellectual property may not be adequate. Our competitors may independently develop similar technology or duplicate our products or services. Unauthorized parties may infringe upon or misappropriate our products, services or proprietary information. In addition, the laws of India do not protect proprietary rights to the same extent as the laws of the United States, and the global nature of the Internet makes it difficult to control the ultimate destination of our products and services. The misappropriation or duplication of our intellectual property could disrupt our ongoing business, distract our management and employees, reduce our revenues and increase our expenses. We may need to litigate to enforce our intellectual property rights or to determine the validity and scope of the proprietary rights of others. Any such litigation could be time-consuming and costly and may not ultimately prove successful. We could be subject to intellectual property infringement claims as the number of our competitors grows and the content and functionality of our website or other product or service offerings overlap with competitive offerings. Defending against these claims, even if not meritorious, could be expensive and divert our attention and resources from operating our business. If we become liable to third parties for infringing their intellectual property rights, we could be required to pay substantial damages awards and forced to develop non-infringing technology, obtain a license or cease selling the applications that contain the infringing technology. We may be unable to develop non-infringing technology or obtain a license on commercially reasonable terms, or at all. For additional information regarding our intellectual property rights, please see “Business ¾ Intellectual Property” in this annual report. The limited installed personal computer base in India limits our pool of potential customers and restricts the growth of our business. The market penetration of, or access to, personal computers, or PCs, and, consequently, the Internet in India is far lower than in the United States. According to the Indian Manufacturers’ Association of Information Technology (“MAIT”), personal computer sales for the fiscal year ending March 31, 2007 were estimated at 6.34 million units. Alternate methods of obtaining access to the Internet, such as through cable television modems or set-top boxes for televisions, although available, are available in a limited manner in India. We cannot assure you that the market penetration of personal computers in India will increase rapidly or at all, or that alternate means of accessing the Internet will develop and become widely available in India. If these events do not occur we will not be able to expand our customer base, which will make it difficult for us to execute our business strategy. The success of technological infrastructure and consumer base for our products and services depends on the acceptance of the Internet in India, which may be slowed by cost and affordability issues, technical obstacles and unfavorable Government policies. The growth of our India Online business is highly dependent on the growth in the number of PCs in use, and the penetration rates of broadband and Internet use and mobile phones. The growth of the telecom and mobile industry in India will be a significant factor in determining whether we can grow our business. As with many developing nations, the fixed line telecommunications infrastructure in India is not fully developed. Although this industry has been opened for private sector participation, service levels remains inferior to service levels in most developed countries. Further, telephone penetration rates, measured by the number of telephone lines per one thousand persons in India, are low when compared to most developed countries. In addition, limitations in network architecture in India sometimes limit Internet connection speeds to 28 Kbps or less, which are less than the 56 Kbps connection speeds on conventional dial-up telephone lines, and significantly less than the up to 1.5 Mbps connection speed on direct satellite link, digital subscriber lines and cable modems in the United States. These speed and cost constraints may severely limit the quality and desirability of using the Internet in India, which consequently may limit our ability to expand our pool of customers and reduce our desirability to online advertisers. Further, our growth could be limited by the cost of obtaining hardware, software and communications links necessary to connect to the Internet in India. Ifmuch of India’s population is not able to afford access to the Internet, it may be difficult for us to execute our business strategy. In other developing Asian markets such as South Korea and Malaysia, an increase in broadband penetration rates led to rapid growth in the number of online subscribers. Currently, broadband penetration rates in India are very low compared to other developed countries. According to a recent report published by CLSA Asia 18 Pacific Markets, India had a broadband subscriber base of 2.4 million as of March 31, 2007 as compared to 51.9 million for China.If the broadband and telecom industry in India fails to register significant growth as has been experienced by other developed countries, our growth may also be affected. The success of our e-commerce platform depends on its acceptance and growth in India, which is uncertain. Many of our existing and proposed products and services are designed to facilitate e-commerce in India, although there is very little e-commerce currently being conducted in India. Demand and market acceptance for these products and services by consumers is highly uncertain. Critical issues concerning the commercial use of the Internet, such as legal recognition of electronic records, validity of contracts entered into through the Internet and the validity of digital signatures, are governed in India by the Information Technology Act, 2000 (the “IT Act”). In addition, many Indian businesses have deferred deploying e-commerce initiatives for a number of reasons, including the existence or perception of, among other things: · inconsistent quality of service; · lack of legal infrastructure relating to e-commerce in India; · lack of security of commercial data such as credit card numbers; · low number of Internet users in India; and · low levels of credit card penetration in India. If usage of the Internet, credit cards and e-commerce in India does not substantially increase and the legal infrastructure and network infrastructure in India are not further developed, we are not likely to achieve significant growth of our e-commerce products and services. Also, a slowdown in economic growth in India may result in an overall reduction in consumer and business spending, which will adversely affect our e-commerce platform revenues. Changes in employee benefit policies or laws could affect our financial conditions and our ability to retain talent. The Indian Finance Act of 2007 imposed a fringe benefit tax (“FBT”) on companies with respect to specified securities or equity shares allotted or transferred, directly or indirectly, by the company free of cost or at a concessional rate to its employees.The FBT is payable by the employer on the difference between the fair market value of options on the date of vesting and the exercise price thereof. The Government of India has not yet published guidelines on how the fair market value of the options should be determined. The new legislation permits the employer to recover the FBT from the employees. If we are not successful in recovering the FBT from our employees, this could cause our overall expenses to increase significantly, and impact our cash flows. Further, any passing on of the FBT by us to our employees may reduce the effectiveness of stock option grants in attracting and retaining talented employees. Risks Related to Investments in Indian Companies We are incorporated in India, and a large part of our assets, business operations and employees are located in India. Consequently, our financial performance and the market price of our ADSs will be affected by social and economic developments in India and the policies of the Government of India, including taxation and foreign investment policies, as well as changes in exchange rates, interest rates and controls. Terrorist attacks and other acts of violence or war involving India, the United States, and other countries could adversely affect the financial markets, result in a loss of business confidence and adversely affect our business, results of operations and financial condition. Terrorist attacks, such as the ones that occurred in New York and Washington, D.C., on September 11, 2001, New Delhi on December 13, 2001, the bomb blasts in Mumbai on August 25, 2003, the October 2004 bomb blasts in Northeast India and the Mumbai train bombings on July 11, 2006, as well as other acts of violence or war, including those involving India, the United States or other countries, may adversely affect Indian and worldwide financial markets. These acts may also result in a loss of business confidence and have other consequences that could adversely affect our business, results of operations and financial condition. Travel restrictions as a result of 19 such attacks may have an adverse impact on our ability to operate effectively. Increased volatility in the financial markets can have an adverse impact on the economies of India and other countries, including economic recession. If communal disturbances or riots erupt in India, or if regional hostilities increase, this would adversely affect the Indian economy, the health of which our business depends upon. Some parts of India have experienced communal disturbances, terrorist attacks and riots during recent years. If such events recur, the market for our services may be adversely affected, resulting in a decline in our income. The Asian region has from time to time experienced instances of civil unrest and hostilities among neighboring countries, including those between India and Pakistan. Since May 1999, military confrontations between India and Pakistan have occurred in Kashmir. The hostilities between India and Pakistan are particularly threatening because both India and Pakistan are nuclear powers. Hostilities and tensions may occur in the future and on a wider scale. Also, since 2003, there have been military hostilities and continuing civil unrest and instability in Iraq and Afghanistan. Events of this nature in the future, as well as social and civil unrest within other countries in Asia, could influence the Indian economy and could have a material adverse effect on the market for securities of Indian companies, including our ADSs, and on the market for our services. Political instability related to the current multi-party coalition government could halt or delay the liberalization of the Indian economy and adversely affect economic conditions in India generally and our business in particular. The Government has traditionally exercised and continues to exercise significant influence over many aspects of the economy. Our business, and the market price and liquidity of our ADSs, may be affected by interest rates, changes in Government policy, taxation, social and civil unrest and other political, economic or other developments in or affecting India. Since 1991, successive Indian governments have pursued policies of economic liberalization, including significantly relaxing restrictions on the private sector. We cannot assure you that these liberalization policies will continue in the future. The 2004 general elections in India resulted in the election of a multi-party coalition government that relies on the support of political parties that have traditionally been opposed to the economic liberalization policies that have been pursued by previous governments. The rate of economic liberalization could change, and specific laws and policies affecting technology companies, foreign investment, currency exchange rates and other matters affecting investment in our securities could change as well. A significant change in India’s economic liberalization and deregulation policies could adversely affect business and economic conditions in India generally, including our business. Indian law limits our ability to raise capital and the ability of others to acquire us, which could prevent us from operating our business or entering into a transaction that is in the best interests of our shareholders. Indian law constrains our ability to raise capital through the issuance of equity or convertible debt securities. Foreign investment in an Indian company may require approval from relevant government authorities in India including the Reserve Bank of India. The Government of India has classified existing businesses into various categories for automatic approval of foreign direct investment up to certain prescribed percentages. Under the current guidelines, the Government of India provides for approval under the automatic route for foreign direct investment proposals relating to the information technology sector. We cannot assure you that equity or other forms of financing will be available on terms favorable to us, or at all. If adequate funds are not available or are not available on acceptable terms, our ability to fund our operations, take advantage of anticipated or unanticipated opportunities, develop or enhance our infrastructure and services, or otherwise respond to competitive pressures would be significantly limited. Our business, operating results and financial condition could be materially adversely affected by any such limitation. Our ability to acquire companies organized outside of India may depend on the approval of the Government of India and the Reserve Bank of India. Our failure to obtain approval for acquisitions of companies organized outside India may restrict our growth, which could negatively affect our revenues. As part of our business strategy, we may plan to acquire complementary businesses, including businesses based outside of India. For the acquisition of a business based outside India we may, under certain circumstances, be required to obtain approval of the Reserve Bank of India and/or the Government of India. Under guidelines 20 issued by the Reserve Bank of India, the acquisition of companies organized outside India is permitted under certain circumstances without prior approval if such acquisition does not exceed 300% of the Indian party’s net worth as of the date of the last audited balance sheet of the Indian party. This ceiling includes contribution to the capital of companies organized outside India, loans granted by the Indian party to such companies organized outside India and 100% of guarantees issued by the Indian party to or on behalf of such companies organized outside India. We cannot assure you that we will be able to obtain any required approval from the Reserve Bank of India and/or the Government of India. Our failure to obtain approval from the Reserve Bank of India and/or the Government of India for acquisitions of companies organized outside India may restrict our growth, which could negatively impact our revenues. Statistical and third-party data in this document and documents incorporated by reference herein may be incomplete or unreliable. We have not independently verified data from industry publications and other third-party sources and therefore cannot assure you that they are complete or reliable. Such data may also be produced on different bases from those used in Western countries. Therefore, discussions of matters relating to India, its economy or our industry are subject to the caveat that the statistical and other data upon which such discussions are based may be incomplete or unreliable. Risks Related to the ADSs and Our Trading Market An active or liquid market for our ADSs is not assured. Active, liquid trading markets generally result in lower price volatility and more efficient execution of buy and sell orders for investors. Liquidity of a securities market is often a function of the volume of the shares that are publicly held by unrelated parties. Although holders of our ADSs are entitled to withdraw the Equity Shares underlying the ADSs from our depositary facility at any time, subject to certain legal restrictions, there is no public market for our Equity Shares in India or elsewhere. Under current Indian law, Equity Shares may only be deposited into our depositary facility in exchange for ADSs and, under certain circumstances, the number of ADSs that can be outstanding at any time is limited as follows: after any offering of ADSs, Equity Shares can be deposited for issuance of ADSs only to the extent that (a) holders have surrendered ADSs and withdrawn Equity Shares from the ADS facility and (b) such holders sold such Equity Shares through stockbrokers registered with the Securities and Exchange Board of India (“SEBI”) in a domestic Indian stock market. As our Equity Shares are not listed on any Indian stock exchange, if you elect to surrender your ADSs and receive Equity Shares, you would be unable to redeposit outstanding Equity Shares with our Depositary and receive ADSs. Therefore, unless the law is changed, the number of outstanding ADSs and the trading volumes for all ADSs will decrease to the extent that Equity Shares are withdrawn from our depositary facility and not deposited for the re-issuance of ADSs, which may adversely affect the market price and the liquidity of the market for the ADSs. Currently there is no public trading market for our Equity Shares in India or elsewhere which, together with existing Indian laws that restrict the conversion of outstanding equity shares into ADSs, reduce your ability to sell our Equity Shares represented by ADSs. Currently there is no public trading market for our Equity Shares in India or elsewhere, and we cannot assure you that we will take steps to develop one or that we will be able to meet applicable listing guidelines or regulations to list our Equity Shares on a stock exchange in India or elsewhere. Our Equity Shares are currently only traded on the NASDAQ Global Market in the form of ADSs. Under current Indian laws and regulations, outstanding Equity Shares not listed in India may not be deposited into our depositary facility except in certain limited circumstances or with certain regulatory approvals. Thus, if you elect to surrender your ADSs and receive Equity Shares, you will not be able to trade those Equity Shares on any securities market. Further, you will be prohibited from re-depositing such unlisted outstanding Equity Shares with our Depositary. Under current Indian regulations and practice, approval of the Reserve Bank of India is not required for a renunciation in favor of a resident of India of rights to subscribe to equity shares pursuant to a rights offering or for the sale of equity shares underlying ADSs by a non-resident of India to a resident of India, unless the sale breaches the pricing guidelines laid down for this purpose by the RBI, which specify that where the equity shares of an Indian company are not listed on a stock exchange: 21 · if the consideration payable for the transfer does not exceed Rs.2.0 million, at a price mutually agreed upon by the seller and the buyer, based on any recognized valuation methodology currently in use, on submission of a certificate from the statutory auditors of the Indian company whose equity shares are proposed to be transferred, regarding the valuation of such equity shares; and · if the consideration payable for the transfer exceeds Rs.2.0 million, at a price arrived at, at the seller’s option, in any of the following manners, namely: (i) a price based on earnings per share (EPS linked to the Price Earning (P/E) multiple), or a price based on the Net Asset Value (“NAV”) linked to book value multiple, whichever is higher; or (ii) a price which is the lower of the two independent valuations of the equity shares being transferred, one prepared by the statutory auditors of the company and the other by a Chartered Accountant or a Merchant Banker in Category 1 registered with Securities and Exchange Board of India. Our management has broad discretion in using the proceeds from our securities offerings and cash from operations and therefore investors will be relying on the judgment of our management to invest those funds effectively. Our management has broad discretion with respect to the expenditure of the net proceeds from our securities offerings and cash from our operations. As of March 31, 2007, we held approximately US$53.55 million as cash and cash equivalents and short term deposits with banks on which we are earning interest. We intend to use these funds primarily to develop additional platforms for the growth of our online business, product development, and general corporate purposes, including capital expenditures and strategic investments, partnerships and acquisitions. However, there is a possibility that we may be unable to make successful strategic investments, partnerships or acquisitions in the near future. Further, there could be a risk that our management may use these funds in an inefficient or ineffective manner. Our ADS market price is highly volatile and could drop unexpectedly in the future. The stock markets in the United States have from time to time experienced significant price and volume fluctuations that have affected the market prices for the securities of technology companies, particularly Internet companies. Volatility in the price of our ADSs may be caused by factors outside of our control and may be unrelated or disproportionate to our operating results. In the past, following periods of volatility in the market price of a public company’s securities, securities class action litigation has often been instituted against that company. Securities class action litigation has been instituted against us in the United States. Please see “Risk Factors – Pending and potential litigation against us could have a material adverse effect on our business and operating results and lower the market price of our ADSs” in this annual report for more information. Such litigation brought against us, even if unsuccessful, could damage our reputation and result in substantial costs and a diversion of our management’s attention and resources. Owners of our ADSs may be restricted in their ability to exercise preemptive rights and thereby may suffer future dilution of their ownership position. Under the Indian Companies Act, 1956, as amended (the “Companies Act”), a company incorporated in India must offer its holders of equity shares preemptive rights to subscribe and pay for a proportionate number of shares to maintain their existing ownership percentages prior to the issuance of any new equity shares, unless the preemptive rights have been waived by adopting a special resolution by holders of three-fourths of the company’s equity shares which are voted on the resolution. U.S. owners of ADSs may not be able to exercise preemptive rights for Equity Shares underlying ADSs unless a registration statement under the Securities Act is effective with respect to the rights or an exemption from the registration requirements of the Securities Act is available. Our decision to file a registration statement will depend on the costs and potential liabilities associated with any given registration statement as well as the perceived benefits of enabling the owners of our ADSs to exercise their preemptive rights and any other factors that we deem appropriate to consider at the time the decision must be made. We may elect not to file a registration statement related to preemptive rights otherwise available by law to our shareholders. In the case of such future issuance, the new securities may be issued to our Depositary, which, if there is a trading market for such new securities which may not be the case, may sell the securities for the benefit of the owners of our ADSs. The value, if any, our Depositary would receive upon the sale of such securities cannot 22 be predicted. To the extent that owners of ADSs are unable to exercise preemptive rights granted in respect of the Equity Shares represented by their ADSs, their proportional interests in our company would be reduced. Owners of our ADSs may be restricted in their ability to exercise voting rights because of the practical and legal limitations associated with instructing our Depositary to vote on your behalf. Holders of ADSs may exercise voting rights only through a depositary, unlike an owner of Equity Shares, who can exercise voting rights directly. An owner of ADSs generally will have the right under the deposit agreement to instruct our Depositary to exercise the voting rights for the Equity Shares represented by the ADSs. Owners of ADSs have no rights pursuant to the Companies Act, under which we are incorporated, and are limited to those rights granted to them pursuant to the deposit agreement. If our Depositary timely receives voting instructions from an owner of ADSs, it will endeavor to vote the securities represented by those ADSs in accordance with such voting instructions. In the event that voting takes place by a show of hands, our Depositary will cause the custodian to vote all deposited securities in accordance with the instructions received from owners of a majority of the ADSs for which our Depositary receives voting instructions. However, the ability of our Depositary to carry out voting instructions may be limited by practical and legal limitations and the terms of the securities on deposit. We cannot assure that holders of ADSs will receive voting materials in time to enable them to return voting instructions to our Depositary in a timely manner. We do not plan to pay dividends in the foreseeable future. We do not anticipate paying cash dividends to the owners of our Equity Shares or ADSs in the foreseeable future. Accordingly, investors must rely on sales of their Equity Shares or ADSs, which may increase or decrease in value, as the only way to realize cash from their investment. Investors seeking cash dividends should not purchase our ADSs. We may be classified as a passive foreign investment company for United States federal income tax purposes, which could subject United States investors in the ADSs or Equity Shares to adverse tax consequences. It is uncertain whether we will be classified as a passive foreign investment company (a “PFIC”) for United States federal income tax purposes for the current or any future taxable year. PFIC status is a factual determination made annually on the basis of the composition of our income and the value of our active versus passive assets. The valuation of our goodwill and other unbooked intangibles is based on our market capitalization, which may be less than anticipated or may subsequently decline. In addition, the composition of our active versus passive assets will be affected by the extent to which we spend the liquid assets we presently hold for business development purposes. If we were to be or become classified as a PFIC, United States investors in our ADSs or our Equity Shares may incur significantly increased United States income tax on gain recognized on the sale or other disposition of our ADSs or our Equity Shares and on the receipt of distributions on our ADSs or Equity Shares to the extent such gain or distribution is treated as an “excess distribution” under the United States federal income tax rules. Please see the section in this annual report entitled “Taxation – United States Federal Income Tax Considerations – Passive Foreign Investment Company Rules”. Sales of substantial amounts of securities in the public market could depress the price of our ADSs and could impair our ability to raise capital through the sale of additional Equity Shares. The market price of our ADSs could decline as a result of sales of a large number of Equity Shares represented by ADSs on a U.S. stock exchange or elsewhere, or the perception that such sales could occur. Such sales also might make it more difficult for us to sell Equity Shares in the future at a time and at a price that we deem appropriate. As of March 31, 2007, we had an aggregate of 14,603,800 Equity Shares outstanding. Of the outstanding Equity Shares, 8,907,200 ADSs, representing 4,453,600 Equity Shares, are freely tradable. Our remaining Equity Shares may be sold in the United States pursuant to a registration statement under the Securities Act or an exemption from the registration requirements of the Securities Act. Further, certain holders of at least 30% of our Equity Shares can require us, subject to limitations, to effect a registration of such Equity Shares and/or to list the Equity Shares either on the NASDAQ Global Market (formerly the NASDAQ National Market), the National Stock Exchange of India or the Bombay Stock Exchange Limited (formerly The Stock Exchange, Mumbai). 23 We may be required to list our Equity Shares on an Indian stock exchange. If we were to list our Equity Shares on an Indian stock exchange, conditions in the Indian securities market may affect the price or liquidity of our Equity Shares. On June 28, 2006, the Ministry of Finance of the Republic of India issued amendments to the “Issue Of Foreign Currency Convertible Bonds And Ordinary Shares (Through Depositary Receipt Mechanism) Scheme, 1993” (the “Scheme”). The amendments included a statement that Indian companies that have issued depositary receipts and/or foreign currency convertible bonds prior to August 31, 2005 will be permitted to comply with listing conditions on the Indian stock exchanges within three years of having started to make profits. At present, the manner in which the amendments to the Scheme prescribed by the Ministry of Finance will be interpreted and implemented, and how they would apply to us, is still uncertain. However, because we generated US$1.21 million and US$6.96 million of net income in fiscal 2006 and 2007, respectively, we may eventually be required to list our Equity Shares on an Indian stock exchange. The Indian securities markets are smaller than securities markets in more developed economies and are more volatile than the securities markets in other countries. Indian stock exchanges have in the past experienced substantial fluctuations in the prices of listed securities. Indian stock exchanges have also experienced problems that have affected the market price and liquidity of the securities of Indian companies. These problems have included temporary exchange closures, broker defaults, settlement delays and strikes by brokers. In addition, the governing bodies of the Indian stock exchanges have from time to time restricted securities from trading, limited price movements and restricted margin requirements. Further, from time to time, disputes have occurred between listed companies and the Indian stock exchanges and other regulatory bodies that, in some cases, have had a negative effect on market sentiment. If we were to list our Equity Shares on an Indian Stock Exchange and similar problems occur in the future, they could harm the market price and liquidity of the Equity Shares and this could have an adverse effect on the price of our ADSs. It may be difficult for you to enforce any judgment obtained in the United States against us or our affiliates. We are incorporated under the laws of the Republic of India and many of our directors and executive officers reside outside of the United States. In addition, a large part of our assets and the assets of many of these persons are located outside of the United States. As a result, you may be unable to: · effect service of process upon us outside India or these persons outside the jurisdiction of their residence; or · enforce against us in courts outside of India or these persons outside the jurisdiction of their residence, judgments obtained in U.S. courts, including judgments predicated upon the federal securities laws of the United States. We have been advised by our Indian counsel that the United States and India do not currently have a treaty providing for reciprocal recognition and enforcement of judgments of courts in the United States in civil and commercial matters. Therefore, a final judgment for the payment of money rendered by any federal or state court in the United States on civil liability, whether or not predicated solely upon the federal securities laws of the United States, would not be enforceable in India. However, the party in whose favor such final judgment is rendered may bring a new suit in a competent court in India based on a final judgment which has been obtained in the United States. A judgment of the courts in the United States shall be conclusive as to any matter directly adjudicated between the parties to the suit except if Indian courts were of the opinion that such judgment: · was not rendered by a court of competent jurisdiction; · was not rendered on the merits of the case; · appears on the face of the proceedings to be founded on an incorrect view of international law or a refusal to recognize the law of India in cases in which such law is applicable; · was obtained in proceedings which are opposed to “natural justice”; or · sustains a claim founded on a breach of any law in force in India. 24 BUSINESS Overview Our legal name is Rediff.com India Limited. We were incorporated on January 9, 1996 as Rediff Communication Private Limited under the Indian Companies Act. We converted to a public company on May 29, 1998. On February 15, 2000, we changed our name to Rediff.com India Limited. Our principal office is located at Mahalaxmi Engineering Estate, 1st Floor, L.J. First Cross Road, Mahim (West), Mumbai 400 016, India, and our telephone number is +91-22-2444-9144. Our Internet address is www.rediff.com. We are a leading Internet destination in India, focusing on providing world-class online consumer offerings in India and to the global Indian community. Our websites in India and the U.S. consist of communication services, such as e-mail and instant messaging, news and information channels, community features, sophisticated search engines, and mobile and online marketplace services. We also publish two weekly newspapers aimed at the Indian-American community based in the United States and Canada: “India Abroad” and “India in New York”. During the fiscal year ended March 31, 2003, our management reclassified our business segments and reviewed our performance on a new basis. In April of 2004, we sold our phone card business and in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 144, “Accounting for the impairment or disposal of long-lived assets”, the operations of this business have been classified under discontinued operations. Currently we operate two business segments, the India Online business and the U.S. Publishing business. In June 2000, we issued 5.3 million ADSs, representing 2.65 million Equity Shares, at a price of US$12.00 per ADS, raising net proceeds of US$57.3 million, after underwriting discounts and expenses, and we listed our ADSs on the NASDAQ Global Market. In November 2005, we issued 3.0 million ADSs, representing 1.5 million Equity Shares, at a price of US$15.86 per ADS, raising net proceeds of US$44.1 million, after underwriting discounts and other expenses, and these ADSs were also listed on the NASDAQ. Our ADSs are currently listed and traded on the NASDAQ Global Market (formerly the NASDAQ National Market). The net proceeds of our ADS offerings have been used by us, and in future, are intended to be used by us, to develop content for our Internet website, to advertise and promote our brand, and for general corporate purposes, including capital expenditures, strategic investments, partnerships and acquisitions. During the years 2001 and 2002, while we waited for the Indian Internet user base to grow, we made a number of acquisitions in the United States to strengthen our offerings to people of Indian origin living in North America. First, we acquired “thinkindia.com”, an Internet website servicing people of Indian origin in the United States, for US$3.4 million. Next, in March 2001, we acquired Value Communication Corporation (“ValuCom”), a provider of online phone cards, for US$3.7 million plus deferred consideration payable over a period of two years. Subsequently, in July 2002, we concluded the acquisition of ValuCom by paying the deferred consideration of approximately US$3.1 million. In April 2001, we acquired India Abroad and India in New York, two weekly community newspapers based in New York, for approximately US$11.4 million. We periodically evaluate the fair value of goodwill arising from these acquisitions by applying the guidelines of SFAS No. 142, “Goodwill and Other Intangible Assets”, and wrote off US$3.3 million, US$8.3 million and US$1.7 million for the fiscal years ended March 31, 2002, 2003 and 2004, respectively. In accordance with SFAS No. 144, “Accounting for the impairment or disposal of long-lived assets”, the goodwill write-off relating to our ValuCom acquisition has been disclosed as results from discontinued operations. The residual value of goodwill as of March 31, 2005, 2006 and 2007 relates to our India Abroad business and amounts to US$7.3 million. During the fiscal year ended March 31, 2004, we evaluated the prospects of the ValuCom business and decided that, because of a number of factors, including the downward trend of telecom rates for US-India telephone calls, the emergence of low cost competitors and our lack of sufficient scale, it was more prudent to exit the ValuCom business. In April 2004, we exited this business. 25 Our Markets We believe that the growth of our revenues and profits from our India Online business is dependent on the growth of the Indian Internet and mobile phone user bases, the evolution of adequate payment mechanisms and our ability to capture a sizeable share of the increase in revenues resulting from such growth. The growth of the user bases for internet and mobile phones, in turn, is dependant on government policies which facilitate a competitive and financially healthy telecom industry. During the last few years, the Government of India has taken a number of steps in this direction, opening most sectors of the telecom industry to private sector and foreign capital, establishing independent regulatory authorities and reducing taxes on personal computers and mobile phones. We believe that these government initiatives have begun to show results as a combination of lower prices for both personal computers (“PCs”) and Internet access (including broadband access) have led to growth in PC ownership and a corresponding growth in the number of Internet subscribers. This growth is evidenced by the following: · According to statistics released by the MAIT, the Indian PC market grew by 26% in terms of sales volume during the fiscal 2007 compared to fiscal 2006; and · According to the TRAI, India’s mobile subscriber base grew by 20 million subscribers during the first quarter of fiscal 2008, increasing the mobile subscriber base in India to 185 million as of June 30, 2007, a 65% increase compared to the same date last year. The growth of our U.S. businesses is dependent on our ability to launch new services that appeal to the approximately 2 million Asian Indians living in the United States as well as increase in advertising revenues from our Rediff India Abroad website and from our weekly newspapers, India Abroad and India in New York. Our Opportunity Both Internet and mobile phone usage are at an early stage in India and, after a period of slow growth from 2000 to 2003, are starting to accelerate. We believe our opportunities are driven by the following factors: · We believe that we were an early mover in the Indian market; our brand is recognized and valued by Indian Internet users; · We offer services based on the latest technology; we believe that our platform is convenient to use and provides locally relevant services that have a high utility value for consumers; · We are one of the few Internet companies in India offering complete website services, such as e-mail, search, community, instant messaging, blogs, news and online shopping; · According to a recent report published by CLSA Asia Pacific Markets, India had a broadband subscriber base of 2.4 million as of March 31, 2007 as compared to 51.9 million for China. As penetration and usage of the Internet grow in India, we believe advertisers will increasingly use this medium as an additional advertising channel. We believe that as Internet advertising grows in popularity in India, we are well positioned, as one of India’s leading websites, to benefit from this growth; · Anticipated improvement in online payment infrastructure, distribution and fulfillment facilities, an increase in credit and debit card penetration rates and the development of alternative payment mechanisms for online purchases, such as cash on deliveries is expected to fuel the growth of e-commerce in India; and · In India, we expect mobile value-added services in the form of ringtones, games and chat services to increase in popularity as the mobile subscriber base increases. We believe that as a website with a large number of users, we are well positioned to benefit from the revenues generated from these services. 26 Our Strategy We believe our success is due to our focus on providing a full range of culturally relevant online products and services to Indians living in India and other parts of the world. We intend to continue to focus on providing the following services: · Online advertising services on our Rediff.com website, revenues from which currently account for a significant portion of our India Online business. These include banner advertising, performance based advertising, email and text link campaigns and sponsorship of editorial events. Our target client base for advertising and sponsorships include global companies doing business in India, domestic corporations and small and medium enterprises. · Our “Pay4Clicks” platform, which is an automated platform that allows merchants to advertise on the Rediff.com website, with a fee being charged to the merchant each time a user clicks on its advertisement. · Community and social networking platforms which connect people through an online network. Our community products and platforms include iShare, Get Ahead Q&A and Rediff iLand. · News and information services, including breaking news, a recently launched money channel Moneywiz as well as message boards for users to post their opinions, a facility for users to personalize news to those that suit their interests and periodic newsletters they can receive in their e-mail boxes. Our news and information channels cover politics, business, entertainment and sports. · Communication services, including e-mail and instant messaging. E-mail services are provided in a variety of Indian languages. · Mobile services, including facilities for downloading ringtones, mobile games, wallpapers, chat and email. We provide these services for both 2G and 2.5G mobile services. · Consumer and business services, including webhosting, domain name registration, matchmaking and astrology. Some of our consumer services are offered on a subscription basis. · Search and classified services, including facilities to locate local information on domestic airfares, job listings, images and businesses. · Online shopping services, including a platform for merchants in India to create online shops, package tracking facilities, and a facility for consumers to rate merchants. We offer a wide range of payment options to our consumers. · In the United States, publication of “India Abroad” and “India in New York”, as well as providing online services to the Asian Indian community. Our Product and Service Offerings India Online Business Our Rediff.com India website consists of information, communication and content services, free community products and platforms, e-commerce and mobile services. With 53.6 million online registered users worldwide as at March 31, 2007, we believe Rediff.com is one of the most recognized online brands in India and among the Indian community worldwide. For the fiscal year ended March 31, 2007, the India Online business segment generated US$20.8 million of revenues, accounting for 72% of our total revenues. Information and Content We deliver information and content to our users in an easy to use interface. The information and content channels currently available to our users include news, business, movies, cricket/sports and several other topics of 27 interest. We currently offer this information and content without charge to our users. We launched a new Rediff.com homepage in fiscal 2007 that incorporates Web 2.0 features which we believe enhance usability and our users' browsing experience. We believe that a significant percentage of our online users are between 18 and 34 years old. As such, we place emphasis on reaching younger users through more focused information and content relevant to this audience. Our primary information and content channels are broadly classified into news content and interest specific subjects. News content includes: · Current affairs and breaking news. Our in-house editorial staff and contract journalists provide our users with up-to-date news focused on events of interest to Indians, including feature news stories, interviews and online chats with leading Indian personalities. We provide breaking news and in-depth coverage of significant news and other events. · Business and Finance. Our recently launched Finance platform Moneywiz provides stock market quotes, company information and a personal portfolio tracker. In addition, we provide business news, feature articles, expert columns and interviews. Our business channel offers business news from India and coverage of Indian stock markets. This channel also provides regular columns and feature stories, as well as personal finance information. · Movies. Our movie channel offers coverage of movie news from Bollywood and Hollywood with box office information, regular columns, stories, interviews with movie personalities, movie reviews and slide shows. · Sports. Our sports channel provides coverage of Indian and global sporting news. We provide in-depth coverage of cricket news from India and around the globe, including statistics, scores and schedules, regular columns, feature stories and interviews. We also provide special coverage of major sporting events of specific interest to Indians.In fiscal 2007, we introduced a platform called Predict and Win, a skill-based sports game where players earn points based on their prediction of sports matches.The platform was launched in connection with the Cricket World Cup and has expanded to other sporting events. Content for these channels is managed through a combination of in-house editorial staff, content syndication from newswires, content aggregation from other publications and news providers, and by partnering with specialized content providers. We also provide analysis of our in-house and aggregated news content and an opportunity for users to participate in discussions and debates on a variety of subjects online in our discussion forums. In fiscal 2007, the editorial content channel, Get Ahead, was enhanced by integrating a forum for questions and answers (“Q&A”).Users can post questions and answers on various issues and vote for the most relevant answers within a community environment.Prolific users are rated using a point system.The Company also launched a service enabling external websites to create their own Q&A services using the Company’s technology. We also operate a content crawling, aggregation and publishing platform, allowing us to aggregate and publish, at a relatively low cost, a variety of channels without actually incurring the expense of creating content. Our registered users have the opportunity to receive updated news and information via e-mail by subscribing to a choice of newsletters. Our website also allows users to search the Rediff.com archives, which contain over seven years of news and information, using our own search technology. Community Features and Products Through a single login facility, we provide a combination of free and paid community features and products to consumers and businesses. Our offerings include e-mail, instant messaging, chat, vertical search tools, Matchmaker, astrology services, blogs, message board, social networking and mobile services. Some of these features and products are offered without charge, while others are offered on a subscription or fee basis. Payment for our fee-based services can be made by credit cards and within India by check/demand draft or through direct debit of the user’s Internet banking account. 28 Our specific offerings include: E-mail We offer our users a variety of e-mail solutions tailored to their needs and we believe that we have priced each of our branded e-mail products competitively. All of our e-mail services offer Spam control and supports the use of English and eleven Indian languages. Our e-mail offerings are described below. · Rediffmail, our flagship e-mail service, is provided free of charge to our users. Its features include the ability to search for specific e-mails or attachments, a drag and drop feature, auto-completion of email addresses and unlimited free storage space (including the ability to send attachments of up to 10MB in size). Users can also subscribe to receive email over their mobile phone. In fiscal 2007, we introduced a new version of the web-based mail service to provide users with an experience akin to desktop-based e-mail products.The e-mail service is also available in 11 Indian languages.We also recently introduced the Access Mails Anywhere functionality, enabling mobile phone users to configure their Rediffmail account with their mobile phone and access their inboxes and respond to emails from their mobile phones.As of March 31, 2007, we had approximately 48.5 million registered Rediffmail users. · Rediffmail Pro is a subscription e-mail service targeted at business users. Rediffmail Pro offers small businesses, as well as large corporations, the ability to select, subject to availability, their own domain name for e-mail addresses. Subscribers are given five e-mail addresses and 1GB of storage space, which can be allocated among different users and increased without limitation at an additional charge. Rediffmail Pro also offers enhanced address book features and enhanced virus protection. Users may also access their other e-mail accounts at other POP accounts through their Rediffmail Pro accounts. A one year subscription to Rediffmail Pro is currently priced at Rs.1,695 (approximately US$41). Rediffmail Enterprise Pro is a web based e-mail service for corporates having a large field force of agents/sales associates/dealers. · Rediff Business Solution is aimed at the small and medium enterprise (“SME”) segment in India. Through this product, we offer SMEs a range of web management services such as domain name registration, web hosting and business email. Features offered include 100MB web hosting service, a choice of Windows or Linux platforms, POP3 business e-mail sevice and the ability to register domain names for up to ten years. Instant Messaging Rediff BOL instant messenger is a free service that enables instant communication across the Internet with other Rediff BOL users, even for users with low bandwidth Internet connections. Users can make PC-to-PC voice phone calls, send text messages via Short Messaging Service (“SMS”) free of charge to mobile phones in India, create customized avatars and participate in chat rooms. Rediff BOL has also been upgraded to include a video messaging feature, allowing users to engage in interactive chats using both voice and video features. We also offer Rediff BOL users the ability to communicate with others who share their interests through various chat rooms organized by areas of interest and geographic locations in India and around the world. Our chat services are available free of charge. Blogs Rediff iLand, our Web 2.0-based blogging tool, is a free online interactive community where users can set up their own blogs and publish their thoughts and ideas directly and instantly to the Web and visit other blogs and comment on them. Users can also post pictures and create multiple blogs under a single username and password. We offer “Moblogs” – a mobile blogging feature which allows users to upload pictures or text from mobile phones directly onto their blogs – and we believe we were the first in India to offer this service. 29 Social Networking Our recently launched social networking platform iShare allows users to upload videos, images and music and share these with other users. iShare is a social networking platform where users can meet other people and make new friends. Rediff Connexions is our free online social networking product which allows users to become part of a network by creating and uploading profiles that include details about their profession, education and interests. Thereafter, users can invite friends to join their network and can become linked to a larger network. Connexions includes a tool that allows a user to search for people who provide specific services or products either from within a user’s network or from other users across the service. In fiscal 2007, we created a forum for questions and answers with Get Ahead, our popular editorial content channel. This new social media platform allows users to post questions and answers on various issues, and vote for the most relevant answers, within a community environment. Prolific users of this platform are rated using a point system. Search Services As India’s Internet user base grows there is an increasing need for localization of services. Our search services are described below. · Fare Search, which allows users to search for and compare domestic airfares across Indian carriers.Added features to Fare Search include the “Lowest Fare Finder” search tool, which charts out the lowest price points for up to 90 days, and the “Fare under Rs. 100/-”(US$3) search tool, which allows users to search for deep discounted air fares.In addition, users can search for hotel accommodation across a large number of Indian cities with the “Hotel Search” facility.Users can also access Fare Search on GPRS enabled mobile phones. · Job Search, which allows users to search for jobs across multiple job sites as well as private company and government job openings. Job Search also includes a tool that allows human resource consultants and recruiters to upload job vacancies, at no cost, directly to the Job Search website. We recently introduced the addition of a free email alert feature that allows users to stay updated on the latest job openings in their desired categories. · Product Search, which allows users to search for and compare product features and prices for several hundred SKUs across major Indian cities. Product Search features a “Price history” feature that enables users to track prices of different products on a month-on-month basis. · Newshound, our news service, which tracks over 1,000 news sources and which updates itself through a set of algorithms every few minutes and classifies relevant news and headlines within categories. Newshound is also accessible through general packet radio service (“GPRS”) enabled mobile phones. · Other search services, which include Image Search, Book Search and Ringtone Search. Mobile Services Rediff Mobile offers mobile phone users a number of value added services. Users order our value added services from their mobile phones by sending a request via SMS to 57333, which is our designated number for such services, or by browsing our content on GPRS or wireless application protocol (“WAP”) enabled mobile phones. For certain value added services, users can also place orders through our website, including downloads, contests, services, and news and information. Our mobile offerings are described below: · Downloads. Users can download ringtones, polyphonic ringtones, logos, picture messages, wallpapers and games from our website. We have introduced search of ring tones on mobile phones. Downloads include popular Indian content, such as Indi-pop ringtones, Indian cricket team logos and wallpapers featuring Bollywood movie stars. Our ringtones, logos, picture messages and wallpapers are currently priced between Rs.1 and Rs.20 each (including the cost of the outgoing SMS which requests the download), and our games are currently priced between Rs.49 and Rs.99 each. 30 · Contests. Users can participate in contests in which they can win prizes by correctly answering questions sent to them by SMS (Short Messaging Service, or text messaging). Users are charged for the cost of each outgoing SMS message which responds to a question. · Services. We offer users a variety of mobile phone related services by SMS, such as the ability to search, seek and interact with other users, play interactive games, and receive jokes and astrological predictions. Users are charged for the cost of each outgoing SMS message which requests the service. · News and Information. Users can stay updated on current events by receiving cricket scores, news and stock quotes by an SMS message. Users are charged for the cost of each outgoing SMS message which requests the news and information. · Subscription. Subscription based services have been introduced where customers can choose to subscribe for a monthly service for receiving daily SMS based information, jokes, or astrology related services for a fixed monthly fee. · E-mail and Instant Messaging. Rediffmail and Rediff BOL subscribers can receive, read and reply to e-mails and instant messages by SMS. Users are charged only a fee for each outgoing SMS which contains the e-mail or instant message.In fiscal 2007, we introduced a Hindi language feature for Rediff BOL and a downloadable program for subscribers with Symbian OS mobile phones. We have entered into agreements with major Indian mobile phone operators permitting their mobile phone users to access our offerings. Our agreements with these operators currently allow us to reach global systems for mobile communications (“GSM”)-based and CDMA-based cellular providers, covering almost the entire mobile footprint in India. Pursuant to the terms of our agreements with Indian mobile phone operators, we receive a portion of the amounts charged by these operators to their mobile phone users for using our mobile- based offerings. With these partnerships with Indian mobile phone operators, we believe that we have established an extensive footprint in the country for value-added mobile services. Online Shopping Rediff Shopping is an online marketplace which allows users to purchase products and services from various merchants. We offer products and services from merchants in various categories, the most popular of which currently include electronics, apparel, personal accessories, flowers and jewelry. Customers can pay for their purchases using a variety of payment options, including credit cards, debit cards, online banking services, cash on delivery, gift vouchers and checks/demand drafts. We have entered into agreements with leading Indian banks to facilitate payment processes. We also have a check-drop and check-collection facilities in more than 25 of the largest towns in India. Rediff Shopping also features a vendor rating system to enable online shoppers on our e-commerce platform to rate their shopping experience with different online merchants. Customers are invited to provide feedback when items are delivered, rating their experience with the vendor as satisfactory, unsatisfactory or undecided. Vendors are rated based on the amount and type of feedback provided, after applying internal logic calculations. Auctions In 2005, we launched Rediff Auctions, an e-commerce platform that allows customers to use an online multi-price marketplace and bid for items listed for sale by vendors. We provide vendors with the software tools that they can use to upload and manage their online inventory. Vendor inventories are posted on the auction site and bids are accepted for a specific period of time, after which the customer with the highest bid wins the auction. Our Revenue Sources India Online business primarily includes revenues from online advertising and fee-based services. Online advertising includes revenues from advertisements and sponsorships from customers. Fee based services include revenues from online shopping, subscription services and wireless short messaging services. 31 Online Advertising Online advertising on our site includes revenues from banner advertising, performance based advertising, email and text link campaigns and sponsorships of events. Our advertisers enter into agreements pursuant to which they either pay a fixed fee per thousand banner impressions for a given time-period, usually ranging from one month to one year, or a variable fee depending upon the number of click-throughs or leads provided to them through our website. Some of our advertisers also enter into agreements pursuant to which they pay a fixed fee for a guaranteed number of impressions on our site. Our rate per thousand impressions, commonly referred to as CPMs, for banner advertisements varies, depending on banner size, location of the advertisements on our site, the targeted geographical area and the extent to which the advertisements are targeted to a particular audience. Discounts from standard CPM rates may be provided for higher volume and longer-term advertising contracts. We have introduced other formats for advertisers to broaden the appeal of the advertisements to our users, such as text links, image ads, video ads and combinations of these. We had over 350 advertisers on our Rediff.com India website during the fiscal year ended March 31, 2007. Our top ten advertisers accounted for approximately 54% of our India advertising revenues for the fiscal year ended March 31, 2007. A partial list of our advertising clients includes Bennett Coleman Group, Monster.com, Naukri.com, Bharatmatrimony.com, ICICI Group, Ebay.com, Makemytrip.com and Microsoft. In fiscal 2005, we launched “Pay4Clicks”, which is an automated platform that allows merchants to advertise on the Rediff.com website, with a fee being charged to the merchant each time a user clicks on its advertisement. Users who click on an advertisement are directed to the merchant’s website or e-mail address or to the merchant’s mobile phone via SMS. Our Pay4Clicks platform is aimed at attracting Indian SMEs that have little or no online presence or have limited advertising budgets, thereby allowing them to reach a wider market for their products or services. We have also added a re-seller module to allow our partners to sell advertisements on the Rediff.com website. In fiscal 2006, we launched our Rediff Classifieds platform, which is a performance-based advertising platform which allows the display of classified advertisements in accordance with defined categories. It has an automated ad creating and uploading front-end tool and a mechanism that allows advertisers to receive responses via SMS through any mobile phone in India. Fee-based services Revenues from fee-based services primarily include income from various paid subscription service products, from our online shopping marketplace and income from mobile services. Subscription service revenues primarily include income from our various paid e-mail service products and our domain name registration and web hosting services. The revenue for subscription based service products is recognized ratably over the period of subscription. Online shopping revenues primarily consist of commissions earned on the sale of electronics, books, music, apparel, confectionery, gifts and other items to customers who shop from vendors on our online store. Revenues from online shopping services also include fees charged to vendors for creating, designing and hosting the vendors’ product information on our website. Fee-based revenues are also derived from providing mobile value-added services. We have contracts with mobile phone operators for sharing revenues from these services. SMS-based revenues are recognized when the service is performed. Our Infrastructure Technology Our operating infrastructure is scalable and has been designed with a view to serving and delivering millions of page views per day. This allows users to access our products and services quickly and efficiently from different locations worldwide. Our infrastructure is also designed to provide high-speed access by forwarding 32 queries to web-hosting sites with greater resources or lower loads. In addition, our webpages are generated, served and cached by servers located at co-location web hosting sites in India. We use Apache and IIS servers located in India and which run on Linux, and Windows platforms. Servers in India are maintained mainly at Videsh Sanchar Nigam Limited (“VSNL”) and the Reliance Data Centre in Mumbai. We also use the Akamai Inc. content delivery network. We believe that using these hosting services enhances our ability to protect our systems from power loss, break-ins and other potential external causes of service interruption. These hosting services also provide continuous customer service, multiple Internet connections and continuous power supply to our systems. In addition, we conduct online monitoring of all our systems for accessibility, load, system resources, network- server intrusion and timeliness of content. Online Advertising Our sales and marketing professionals are responsible for seeking additional advertisers and e-commerce merchants, creating advertisements, as well as obtaining and analyzing customer feedback. Sales team members are based in Mumbai, New Delhi, Bangalore, Chennai, Hyderabad and New York. The sales team coordinates regularly regarding advertising across all of our businesses. Our sales team includes designers, copywriters, programmers, campaign managers and technology personnel. As of March 31, 2007, our sales team consisted of 111 sales and marketing professionals. Many of the leading advertising agencies have expanded their operations with the establishment of interactive divisions. These divisions promote the Internet as an advertising medium among leading marketers in India. We closely interact and work with these advertising agencies in garnering larger online advertising budgets from their clients. Our sales team sells advertising space on our websites. They focus their sales efforts on major advertisers in India as well as smaller corporations. Our sales team consults regularly with advertisers on design and placement of their web-based advertising, provides advertisers with advertising measurement analysis and focuses on providing a high level of customer service satisfaction. Online Shopping Our shopping platform has a host of user-friendly features such as product search and detailed product category listing. The “tracking order”, “view account”, “shopping bag details” and “order status update by automated e-mail” features make online shopping more convenient for users. Users can pay for purchases by credit card, local check, cash-on-delivery (“C.O.D.”), Rediff gift vouchers or direct debit to an Internet banking account if they have an account with designated Indian banks. Our customer service officers address customer inquiries and solicit feedback from users to continuously improve our offerings. Customers are invited to provide feedback when items are delivered using our vendor rating system, rating their experience with a vendor as satisfactory, unsatisfactory or undecided. Vendors are rated based on the amount and type of feedback provided, after applying internal logic calculations. We also have a dedicated customer phone support team to facilitate completing transactions. Once a user places an order on our website, we process and collect payment (except where the method of payment is C.O.D.) and notify the merchant who then packages the product and arranges for delivery through one of our designated couriers or the user’s designated courier. We make payment to the merchant once we receive proof that the merchant has dispatched the product. Most products purchased through our website are delivered within ten business days. Product warranties are the responsibility of those who sell products on our website’s marketplace, although our reputation can be adversely affected if a user is not satisfied with a purchase. Pursuant to the terms of our agreements with merchants, we receive a one-time entry fee and a separate commission on the sale of each product posted on our website. Our sales force targets manufacturers and vendors of the leading products in India for them to offer their products through the Rediff Shopping platform. We also target manufacturers and vendors that supply products in categories that are fast moving over the Internet. 33 Electronic Payments We were among the first Internet companies in India to accept credit cards for online payments. Users can use all leading international and Indian credit cards and online money transfers for online payments. All online transactions are secured by Verisign Secure Socket Layer (SSL) technology. We have entered into agreements with Citibank, N.A. and ICICI Bank Limited to automate Visa and MasterCard credit card payments through our website. We also have arrangements with a number of major banks in India to facilitate online money transfers. United States Publishing Business Our United States publishing business primarily consists of the Rediff India Abroad website, which is targeted at the Indian-American community in North America, our India Abroad newspaper and our India in New York newspaper. For the fiscal year ended March 31, 2007, the United States publishing business generated US$7.9 million of revenues, accounting for 28% of our total revenues. We previously offered a Rediff Radio service in North America but discontinued this service in October 2005. Rediff India Abroad website The Rediff India Abroad website offers information and content which is similar to the information and content on our Rediff.com India website, along with additional offerings relevant to North American users. India Abroad India Abroad, which we acquired in April 2001, was established over 35 years ago and is one of the oldest weekly newspapers focused on the Indian community in North America. The newspaper is published in five North America editions - New York, Tristate, Chicago/Dallas, Los Angeles and Canada. The paper is divided into five sections: News, Community, Business and Sports, Classifieds, and a Magazine. India Abroad’s content is targeted at Indians living in North America. The paper is available for home delivery primarily in the United States and Canada. The annual subscription rate is US$32 in the United States. Subscriptions for six months, two years, five years and ten years are also available. India Abroad is also available at leading newsstands, Indian grocery stores and other retail outlets across North America, generally at US$1 per copy. Subscriptions comprise approximately 80% of our circulation. India Abroad offers classified advertising, which includes advertisements listed together in sequence by the nature of the advertisement, such as matrimonial, business/finance, employment, medical and real estate. The paper also has a Bulletin Board on the back cover which offers enhanced classified advertising. India Abroad also has an associated website, www.indiaabroad.com, which allows users to start and renew subscriptions, make payments and change their delivery addresses. Users can also place classified advertisements through this website. India in New York India in New York, a guide to events and entertainment from India Abroad, was started in 1997 as a sister publication of India Abroad. India in New York features news, events, sports and entertainment and a wide array of classifieds. The India in New York newspaper is distributed free in the Tristate area of New York, New Jersey and Connecticut. India in New York is available at restaurants, temples, Indian associations, community events and Indian grocery stores in the Tristate area. Competition Online There are a number of companies that provide websites focusing on India and the global Indian community. These companies compete with our websites for visitors, online advertising, e-commerce and 34 subscription revenues. Competition for visitors, advertising revenue and e-commerce is intense and is expected to increase in the future as there are no substantial barriers to entry in our market. Our ability to compete successfully depends on many factors including: · our ability to adapt to new technologies and to develop new products and services; · the user friendliness and popularity of our services; · our sales and marketing efforts; · the performance of our technology; and · ability to fund our operations. We compete with providers of Indian content over the Internet, including web directories, search engines, content sites, websites, horizontal sites and Internet Service Providers (“ISPs”). Our current and anticipated competitors include: · Google; · Yahoo.co.in and Yahoo.com (Yahoo, Inc.); · MSNBC.co.in and MSN.com (Microsoft Corporation); · AOL.co.in; · IndiaTimes.com (Times Internet Ltd.); and · Sify (Sify Ltd.). We also compete for advertisers and advertising revenue with other forms of media, such as print media, radio and television, as well as companies known as “aggregators”, which aggregate advertising space in third party websites and resell such space to our customers or potential customers. Many of our competitors have a longer operating history, greater name recognition and customer base, and greater management, financial, technical, marketing, sales, brand, and other resources than we do. They can use their superior experience and resources in a variety of competitive ways, including by investing more aggressively in research and development, creating superior content, making acquisitions, and competing more aggressively for advertisers. There has also been a trend toward industry consolidation so our smaller competitors today may become larger in the future. If our competitors are more successful than we are at generating visitors and website traffic due to superior content and other service offerings, our revenues may decline. Print There are a limited number of companies that provide newspapers focusing on India and the global Indian community. These newspapers compete with India Abroad for advertising revenues. Our current competitors include: · India West; · Indian Express; and · News India Times. 35 Intellectual Property Intellectual property rights are important to our business. We rely on a combination of copyright, trademark and trade secret laws, confidentiality procedures and contractual provisions to protect our intellectual property. We require employees, independent contractors and, when practicable, vendors to enter into confidentiality agreements upon the commencement of their relationships with us. These agreements generally provide that confidential information developed or made known during the course of a relationship with us must be kept confidential. Our efforts to protect our intellectual property may not be adequate. Our competitors may independently develop similar technology or duplicate our products or services. Unauthorized parties may infringe upon or misappropriate our products, services or proprietary information, including our domain name. For example, there are some parties who have registered domain names similar to or slightly different from our domain name, Rediff.com, and we have filed lawsuits in India to protect our rights in respect of our domain name. We do not believe that the outcome of these lawsuits will have a material adverse effect on our business. However, the laws of India do not protect proprietary rights to the same extent as the laws of the United States. Further, the global nature of the Internet makes it difficult to control the ultimate destination of our products and services. In the future, further litigation may be necessary to enforce our intellectual property rights or to determine the validity and scope of the proprietary rights of others. Any such litigation could be time-consuming and costly. We could be subject to intellectual property infringement claims as the number of our competitors grows and the content and functionality of our website or other product or service offerings overlap with competitive offerings. Defending against these claims, even if not meritorious, could be expensive and divert our attention from our operations. If we become liable to third parties for infringing their intellectual property rights, we could be required to pay a substantial damage award and be forced to try to obtain or develop non-infringing technology, obtain a license or cease selling the applications that contain the infringing technology. If this were to occur, we may be unable to develop non-infringing technology or obtain a license on commercially reasonable terms, or at all. We also rely on a variety of technologies that are licensed from third parties. The software developed by these third parties is used in our website to perform key functions. These and other third-party licenses may not be available to us on commercially reasonable terms in the future. The loss or inability to obtain or retain any of these licenses could delay the introduction of software enhancements, interactive tools and other features until equivalent technology could be licensed or developed. Any such delays could materially adversely affect our business, operating results and financial condition. We have registered our trademarks for “Rediff”, “Rediff on the Net and Design (Square)”, “Rediff.com” under various classes with the United States Patents and Trademarks Office.We have received registration for our trademarks “Rediff.com”, “Rediffmail” and “Rediff Bol” in India. Facilities India Our corporate headquarters are located in Mumbai, India, where we lease approximately 17,000 square feet, located in two buildings. In one facility we lease approximately 11,000 square feet and in the other, we lease a total of approximately 6,000 square feet under two separate lease agreements. The lease for our 11,000 square foot facility has been extended until January 20, 2008. The lease for our 3,000 square foot facility expired on October 31, 2006 and is under negotiation for an extension. The lease for our new adjoining offices expires on September 30, 2008. We also lease an area of approximately 600 square feet as a warehouse for our Mumbai office. We lease office space for our branch offices in India. This includes an area of approximately 3,165 square feet of office space in New Delhi, the lease for which expires on November 30, 2009; an area of approximately 265 square feet in Bangalore, the lease for which expires on September 13, 2008; an area of approximately 240 square feet in Hyderabad, the lease for which expires on November 14, 2009; and an area of 1,200 square feet at Chennai, the lease for which expires on January 31, 2008. 36 United States Our India Abroad subsidiary leases approximately 6,250 square feet of office space in New York, the lease for which expires on October 31, 2007. Additionally India Abroad leases approximately 1,500 square feet for office space in Chicago, Illinois, the lease for which expires on March 31, 2008. Legal Proceedings Securities Actions Khanna v. Rediff.com India Limited, et al., United States District Court of the Southern District of New York, Case No. SDNY 01CV 3814. On April 16, 2001, four of our officers and directors, including Ajit Balakrishnan, our Chairman and Managing Director, a group of investment banks that acted as underwriters in our June 2000 IPO and listing of ADSs and we, were named as defendants in the Khanna Action, a class action lawsuit filed in the U.S. District Court for the Southern District of New York. The plaintiffs alleged that our registration statement filed with the SEC contained misleading statements and omissions in violation of the Securities Act, the Exchange Act and Rule 10b-5 under the Exchange Act. The plaintiff class in this lawsuit were all persons who purchased ADSs from the time of the IPO through April 14, 2001. Several other class action lawsuits were subsequently filed against us and other defendants stating substantially the same allegations as set forth in the Khanna Action. All the cases were consolidated before a single judge in the United States District Court for the Southern District of New York. Shives et al. v. Bank of America Securities, LLC et al., United States District Court of the Southern District of New York, Case No. 01 CV 3814. On June 5, 2001, twenty-four companies, including us, who had issued securities to the public in their initial public offerings, together with the investment banks who acted as underwriters in these initial public offerings, were named as defendants in the Shives Action, a class action lawsuit filed in the U.S. District Court for the Southern District of New York. Also named as defendants in this lawsuit were four of our officers and directors, including Ajit Balakrishnan. The plaintiffs in this lawsuit alleged that the underwriter defendants combined and conspired to inflate the underwriting compensation they received in connection with the initial public offerings of the defendant companies, to manipulate and inflate the prices paid by plaintiffs for securities issued in the initial public offerings and to restrain and suppress competitive pricing for underwriting compensation. The plaintiffs alleged claims pursuant to the U.S. Sherman Antitrust Act, 1890, as amended, the U.S. Clayton Antitrust Act, 1914, as amended, and the Securities Act against the underwriter defendants. The plaintiffs further alleged that the defendants, including us and certain of our officers and directors, made material misstatements and omissions in violation of the Securities Act and the Exchange Act by concealing or failing to disclose the compensation earned by the underwriters in the initial public offerings. As against us and our officers and directors, the complaint defined a “Rediff.com Sub-Class” consisting of all persons who purchased securities of Rediff.com India Limited from the time of the IPO through April 4, 2001.This case was consolidated with several hundred other similar cases filed against other issuers who had IPOs in 2000 and 2001. On November 24, 2003, plaintiffs’ counsel in the Khanna Action and Shives Action filed a Consolidated Amended Securities Class Action Complaint (“Consolidated Complaint”) which incorporated the material allegations from Khanna Action and Shives Action. On January 30, 2004, we and our officers and directors filed a motion to dismiss the Consolidated Complaint. The underwriter defendants filed a separate motion to dismiss. On October 15, 2004, the District Court judge granted in part and denied in part the motions to dismiss and set a pre-trial discovery schedule and referred the parties to a magistrate judge for settlement discussions.The parties subsequently engaged in discovery and continued settlement discussions in parallel.The settlement discussions resulted in an agreement by the plaintiffs to settle all claims against us and our officers and directors in exchange for a payment of US$2.5 million.Our D&O insurance policy provider agreed to fund the entire amount of the settlement.The settlement agreement was submitted to review by the Court and by all members of the putative class.No class member submitted any objection to the settlement or exercised a right to opt-out of the settlement.On July 12, 2007, the Court entered an order giving the settlement full and final approval and dismissing all claims against us and our officers and directors.As there have been no appeals filed within 30 days of entry of the Court’s order, this litigation was finally concluded on August 12, 2007. 37 We may be subject to additional lawsuits of this nature filed in the future. We cannot predict the outcome of these lawsuits, nor can we predict the amount of time and expense that will be required to resolve these lawsuits. If these lawsuits become time consuming and expensive, or if there are unfavorable outcomes in any of these cases, there could be a material adverse effect on our business, financial condition and results of operations. We currently hold insurance policies for the benefit of our directors and officers (the “D&O Policy”), which provide coverage against certain claims. However, the amount of coverage may not be sufficient for our needs or the various exclusions in the D&O Policy could result in denial of coverage, in which case we would have to self-fund all or a substantial portion of our indemnification obligations. Action Relating to Access to Pornographic Material Sunil N. Phatarphekar & Ors. v. Abhinav Bhatt and Ors., Mumbai High Court, Criminal Writ Petition No. 1754 of 2000. On June 21, 2000, Rediff, its directors and others (Ajit Balakrishnan, Arun Nanda, Abhay Havaldar, Sunil Phatarphekar, Charles Robert Kaye and Tony Janz) were named as accused in a criminal complaint (RCC Complaint Number 76 of 2000) filed by Mr. Abinav Bhatt, a 22 year old student, before the Judicial Magistrate, First Class, Pune, India, alleging commission of an offence, under Section 292 of the IPC for distributing, publicly exhibiting and putting into circulation obscene, pornographic and objectionable material. The RCC Complaint alleged that we, through our website “www.rediff.com”, provided a search facility that enabled Internet users to view pornographic, objectionable and obscene material. On November 27, 2000, the Judicial Magistrate passed an order in the Complaint holding that a prima facie case under Section 292 of the IPC had been made out against us and directed commencement of criminal proceedings against all the defendants. A criminal writ petition was filed in the High Court of Mumbai (Criminal Writ Petition Number 1754 of 2000), seeking among other relief the setting aside of the order of the Judicial Magistrate. The High Court of Mumbai in its order dated December 20, 2000, while granting ad-interim relief to the petitioners in the Writ Petition, stayed the order of Judicial Magistrate pending final disposal of the Writ Petition. The Writ Petition has been admitted by the High Court of Mumbai. While we believe that the lawsuit is without merit, and that we and our directors have a valid defense to the Complaint, in the event that we are unsuccessful in our defense, we and our directors may face both criminal penalties and monetary fines or damages. Current Indian laws provide that if any person publishes or transmits or causes to be published in the electronic form, any material which is lascivious or appeals to the prurient interest or if its effect is such as to tend to deprave and corrupt persons who are likely, having regard to all relevant circumstances, to read, see or hear the matter contained or embodied in it, shall be punished (i) for the first conviction, with imprisonment of up to five years and with a fine of up to Rs.100,000 (approximately US$2,000); and (ii) in the event of a second conviction, with imprisonment of up to ten years and with a fine of up to Rs.200,000 (approximately US$4,000). Actions Relating to Copyright Violation A complaint was filed by the IMI, a society representing various music companies in Magistrate’s Court India against three of our directors. The complaint alleges that by providing links to MP3 sites through its directory we have been guilty of violating Section 51 of the Copyright Act 1957. The complaint alleges that the MP3 sites to which links were provided permitted downloading of music which had not been authorized to be so downloaded by copyright owners who are members of IMI. Our directors are named as parties to the lawsuit because, according to the complaint, the directors are in charge of our affairs and are hence deemed to be guilty of committing the offense. Our directors have presently been exempted from personal appearance. Our directors initially filed an application for discharge of the complaint before the Magistrate. The application is pending hearing. Although our directors believe they have valid defenses to the action, if they are unsuccessful after exhausting all legal remedies, our directors could face both criminal penalties and monetary fines. A complaint was filed by SCIL, a producer and publisher of sound recordings and audio visual songs in India, against us and our Chairman/Chief Executive Officer as well as Ram Gopal Verma Films Private Limited in the High Court of Delhi (Suit No. C.S. (O.S.) 736 of 2007). The complaint alleges violations of the Indian Copyright Law of 1957 through our placement on our website of video clips of certain songs from two Hindi films (Nishabd and Honeymoon Travels Pvt Ltd), of which SCIL claims to own sole copyrights through an assignment in the audio visual songs, sound recordings, lyrics and musical composition. The complaint seeks injunctive relief, damages in the amount of Rs.2.0 million (approximately US$50,000) and other relief. In June 2007, we filed a written reply and submitted the following facts that: (i) these song clips were uploaded as an editorial feature due to the recent release of the two films believing these to be newsworthy, in the course of our regular activity and not for commercial purposes; (ii) the clips in question were not downloadable by our users; (iii) these clips were accompanied by editorial review as normally done for a film’s release; (iv) these were uploaded on our sites with 38 the permission of the producer of these films or their publicists who had provided us with such clips for the intended use; and (v) the use of the these clips on our website was fair use, uploaded for its newsworthiness for promotional review and was non-commercial in nature. We have subsequently removed these clips from our website. The matter is now pending before the High Court of Delhi. These actions require management time and cost. In the event that we are unsuccessful in our defense, we and our Chairman may face penalties and fines. Actions relating to Trademark Infringement A complaint was filed by Cartier International against Lotus Safetywear Ltd. (“Lotus Safetywear”) and us alleging that Lotus Safetywear has used the trademark “Cartier” on products that are being sold on our Rediff Shopping website. Cartier International is seeking a permanent injunction restraining the defendants, including us, from using without license or permission the “Cartier” trademark and/or such other identical or deceptively similar marks. Cartier International is also claiming damages in the amount of Rs.2.0 million (approximately US$50,000). We have filed our response to Cartier International’s allegations and among the defenses we have raised are: (a) it is Lotus Safetywear, and not Rediff.com, that has used the “Cartier” trademark and that we have not infringed on any of Cartier International’s intellectual property rights; (b) the Rediff Shopping website only provides an online platform that enables customers and sellers to enter into sale/purchase transactions and we are not involved in the sale or purchase of the goods/products listed on our website; and (c) vendors such as Lotus Safetywear are required to comply with the terms and conditions we impose on vendors using Rediff Shopping, which includes providing us with the description of their products, prices and product images, and which also specifically provides that vendors shall not infringe on third party rights, including third-party intellectual property rights. Although we believe that we have valid defenses to the action, if they are unsuccessful after exhausting all legal remedies, we could be subject to monetary fines or damages. Other proceedings We are also subject to other legal proceedings and claims, which have arisen in the ordinary course of its business. Those actions, when ultimately concluded and determined, will not, in the opinion of management, have a material effect on our results of operations or financial position. Subsidiaries Rediff Holdings, Inc. (“Rediff Holdings”) is our wholly owned subsidiary and is incorporated in the State of Delaware. Rediff Holdings holds all of the outstanding and voting shares of Rediff.com, Inc. (formerly, thinkindia.com) and substantially all of the outstanding and voting shares of India Abroad. Rediff.com, Inc., which runs our U.S.-based Internet website, is incorporated in Delaware. India Abroad is a New York corporation, which publishes a weekly newspaper targeted primarily at the Indian community in North America. ValuCom, an Illinois corporation incorporated in 1996, is another subsidiary of Rediff.com India Limited. In April 2004, we sold ValuCom’s business to Worldquest Networks, Inc. (“WQN”). Government Regulation General Our online business is primarily subject to regulation by the Ministry of Communications and Information Technology (“MCIT”), which was formed in October 1999 and is a part of the Government of India. We may also be subject to regulation by the MCIT and the TRAI. On June 9, 2000, the Indian IT Act was enacted and was made effective as of October 17, 2000. The IT Act has been enacted to: · give legal validity to online contracts; · give legal validity to digital signatures; · make electronic records admissible in court in evidentiary proceedings; · set default rules for time and place of dispatch and receipt of electronic records; 39 · allow for filing of documents with the Government of India in electronic form; · allow for retention of documents, information or records in electronic form; · set up certifying authorities to issue and supervise digital signatures; · set up a controller of certifying authorities to monitor and supervise the certifying authorities; · set up Cyber Regulations Appellate Tribunals to act as quasi-judicial bodies with respect to disputes relating to online transactions; and · penalize computer crimes. Although the IT Act has been enacted, clarity on various issues including legal recognition of electronic records, validity of contracts entered into through the Internet, validity of digital signatures needs to be established. New Telecom Policy, 1999 The New Telecom Policy, 1999 (“the New Telecom Policy”), deals with restructuring of the Indian telecommunications sector. The New Telecom Policy states that ISPs who wish to provide applications such as tele-banking, tele-medicine, tele-education, tele-trading and e-commerce, will be allowed to operate using infrastructure provided by various Internet access providers. The New Telecom Policy also provides that no license fees will be charged for providing the specific services, but registration with the Government of India will be required. The New Telecom Policy prohibits such service providers to provide switched telephony. If the New Telecom Policy is enforced in its current form, we may have to register our services with the Government of India and we may also be governed by the regulations issued by the TRAI. The TRAI was established in January 1997 by the Government of India under the provisions of the Telecom Regulatory Authority of India Act, 1997, as an autonomous body to regulate the telecommunications industry. On January 24, 2000, the President of India passed an ordinance to recast the TRAI. The ordinance set up a Telecom Disputes Settlement and Appellate Tribunal to adjudicate any dispute between a licensor and licensee, between service providers, appeals of telecom service providers and between service providers and groups of consumers. This ordinance has been replaced by the Telecom Regulatory Authority of India (Amendment) Act, 2000. The TRAI under the amended Act has powers to decide on new licenses and their terms and conditions, the levy of fees and charges on services, interconnectivity between the telecom service providers and perform administrative and financial functions entrusted to it by the Government of India. The new TRAI has no adjudicatory powers, as these powers now vest in a Telecom Disputes Settlement and Appellate Authority. Telecom service providers can approach this appellate authority and the orders of this authority can be challenged only in the Supreme Court of India. Privacy At present India does not have any specific legislation to prevent invasion of privacy by private parties. The Constitution of India protects the privacy of private parties against any invasion by the state or government, but it may not be possible to invoke this protection against violation by private parties. There is no pending or proposed legislation that seeks to penalize or regulate violation of privacy by private parties. Encryption Telecommunications in India are governed by the Indian Telegraph Act, 1885, as amended (the “Telegraph Act”), and the Indian Wireless Telegraphy Act, 1933, as amended (the “Wireless Act”). Pursuant to the Telegraph Act, the provision of any telecommunications services in India requires a license from the Government of India obtained through the Department of Telecommunications. While the Telegraph Act sets the legal framework for regulation of the telecommunications industry, the Wireless Act regulates the possession of wireless telegraphy equipment. Encryption hardware may be considered as an instrument capable of being used for the transmission and reception of telecommunications signals. Any person intending to use encryption hardware may be required to obtain prior permission from the Department of Telecommunications of the Government of India. 40 The guidelines for ISPs permit the use of encryption equipment for providing secrecy in transmission up to a level of encryption specified by the Government of India. However, if the encryption equipment of levels higher than specified is to be deployed, ISPs have to obtain the clearance of the Government of India and should deposit one set of keys with the Department of Telecommunications. These guidelines are applicable to ISPs and it is uncertain whether they will apply to us. For using encryption hardware, we may have to obtain prior approval from the Department of Telecommunications. However, it is uncertain whether we are required to obtain any approval from the Department of Telecommunications or any other department for using encryption software. Furthermore, there may be certain restrictions in relation to the import of encrypted software into India. Imports We may be required to import into India computer hardware and Internet related software purchased from foreign manufacturers for our business. These imports will be subject to the Export and Import Policy issued by the Ministry of Commerce of the Government of India. At the time of import, we may be required to pay a customs duty pursuant to the Customs Tariff Act, 1975, as amended. We will also be subject to the Foreign Exchange Management Act, 1999, and the rules thereunder (“FEMA”), in connection with payments in foreign currency to the manufacturers of these products. We may require the approval of the Reserve Bank of India if the payment in respect of such import is made beyond a period of six months from the date of shipment. Ownership of Foreign Securities We may wish to invest in the securities of foreign companies. The FEMA may require that we obtain permission from the Reserve Bank of India prior to making any such investment or that we meet certain conditions in order to make such investments. 41 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and operating results should be read in conjunction with the consolidated financial statements and the related notes included elsewhere in this annual report. This discussion contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this annual report particularly in the “Risk Factors” section of this annual report. Overview We are a leading Internet destination in India focusing on India and the global Indian community. Our websites in India and the United States include information and content relevant to Indians, such as news, business, movies and cricket/sports, community features, such as e-mail, chat, messenger, e-commerce, matchmaker, astrology, blogs and mobile services. With 53.6 million online registered users worldwide as at March 31, 2007, we believe Rediff.com is one of the most recognized online brands both in India and among the Indian community worldwide. Additionally, we publish a weekly newspaper, India Abroad, in the United States and Canada. In February 1996, we initiated our online content offerings with rediff.co.in and rediffindia.com. We later combined the sites into rediff.com, our online website in India. With the acquisition of thinkindia.com, Inc. (later renamed Rediff.com, Inc.) in February 2001, we launched Rediff U.S.A. (re-branded as Rediff India Abroad), an online website providing content, community and online shopping primarily for our users in North America. On April 8, 2004, we sold our phone card business to WQN. The results of the operations in the phone card business, are disclosed as discontinued operations in our consolidated statement of operations. Our reportable business segments are: · India Online business, which primarily includes revenues from online advertising and fee-based services. Online advertising includes revenues from advertisements and sponsorships. Fee-based services include revenues from online shopping, subscription services and wireless short messaging services. · U.S. Publishing business, which primarily includes revenues from the Rediff India Abroad website and revenues from the print newspapers India Abroad and India in New York. Revenues from our reportable business segments were as follows: For the Fiscal Years Ended March 31, 2005 2006 2007 India Online business US$6,556,320 US$12,174,927 US$20,759,227 U.S. Publishing business 6,070,344 6,525,753 7,916,298 Total revenues US$12,626,664 US$18,700,680 US$28,675,525 We have incurred significant net losses and negative cash flows since our inception in January 1996. Although we earned net income of US$6.96 million for the fiscal year ending March 31, 2007, as of March 31, 2007, we had an accumulated deficit of approximately US$47.65 million. We will need to generate additional revenues, while controlling our expenses, to continue to increase our profits and to reduce our accumulated deficit. In June 2000, we issued 5.3 million ADSs, representing 2.65 million Equity Shares, at a price of US$12.00 per ADS, raising net proceeds of US$57.3 million, after underwriting discounts and expenses, and we listed our ADSs on the NASDAQ. In November 2005, we issued 3.0 million ADSs, representing 1.5 million Equity Shares, at a price of US$15.86 per ADS, raising net proceeds of US$44.1 million, after underwriting discounts and other expenses, and these ADSs were also listed on the NASDAQ. The net proceeds of our ADS offerings have been used by us, and in future, are intended to be used by us, to develop content for our Internet website, to advertise and promote our brand, and for general corporate purposes, including capital expenditures, strategic investments, partnerships and acquisitions. 42 Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with U.S. GAAP. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosures of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, including but not limited to allowances for doubtful accounts, the valuation of investments, income taxes, restructuring costs, contingencies, goodwill impairment and litigation. We base our estimates on historical experience and on other assumptions that we believe are reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. The following are the significant accounting policies used in the preparation of our consolidated financial statements. Revenue Recognition India Online business Revenues from advertisement and sponsorships are recognized ratably over the contractual period of the advertisement, commencing from the time the advertisement is placed on our website. Revenues are also derived from sponsor buttons placed in specific areas of our website, which generally provide users with direct links to sponsor websites. Such revenues are recognized ratably over the period in which the advertisement is displayed, provided that no significant obligations remain and collection of the resulting receivable is probable. Our obligations sometimes include guarantee of a minimum number of impressions or number of times that an advertisement appears in pages viewed by users of our website. To the extent that minimum guaranteed impressions are not met, we defer recognition of corresponding revenues until the guaranteed impression levels are achieved. We also earn revenues from sending e-mail messages to some of our users on behalf of advertisers and these revenues are recognized in the period when such e-mail messages are sent. We also earn revenues on sponsorship contracts, which include fees relating to the design, coordination and integration of the customers’ content, which are recognized ratably over the term of the contract. Fee-based services include online shopping, subscription services and wireless mobile services. Online shopping marketplace revenues primarily consist of commission from the sale of electronics, apparel, books, music, confectionery, gifts and other items. Customers directly place orders with vendors through our website. When an order is placed, we inform the vendor through an intranet and also confirm whether payment has already been collected by us through credit card/debit card or checks, or whether the payment is to be made by the customer on a C.O.D. basis. The vendor then dispatches the products to the customers. The vendor sends a periodic summary of transactions executed for which we collected payments on its behalf. We make payment to the vendor after deduction of our share of commission and costs. We recognize as revenues commissions earned on these transactions and shipping costs recovered from customers. Revenues from online shopping services also include fees charged to vendors for creating, designing and hosting the vendors’ product information on our website. Subscription revenues primarily include income from various subscription based products, such as paid e-mail, matchmaker, mobile based services, astrology and other services that cater to a cross section of our registered user base. Revenues for subscription based products are recognized ratably over the period of subscription. We also derive revenues from providing value added mobile services such as ringtones, picture messages, logos, wallpapers, e-mail and other related products to mobile phone users. Our contracts are with third-party mobile phone operators from whom we receive a share of revenues for such services. SMS ¾ based revenues are recognized when the service is performed. 43 U.S. Publishing business U.S. Publishing business primarily includes revenues from subscription and advertising services from the publication of India Abroad, India in New York and our Rediff India Abroad website. We recognize advertising revenues at the time of publication of the related advertisement. Subscription income is deferred and recognized pro rata over the term of the subscription. Revenues from banners and sponsorships on our Rediff India Abroad website are recognized over the contractual period of the advertisement, commencing from the date the advertisement is placed on the website, provided that no significant obligations remain and collection of the resulting receivable is probable. Obligations may include guarantee of a minimum number of impressions, or times that an advertisement appears in pages viewed by users of our website. To the extent that minimum guaranteed impressions are not met, we defer recognition of the corresponding revenues until the guaranteed impression levels are achieved. Allowances for doubtful accounts receivable and other recoverables We maintain allowances for doubtful accounts receivable and for other recoverables for estimated losses resulting from the inability of our customers to make contractually agreed payments. All receivables which are outstanding for 180 days or more are provided for. We also make allowances for a specific account receivable or other recoverable if the facts and circumstances indicate that such account receivable or other recoverable is unlikely to be collected. For example, if the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. Depreciation and amortization We depreciate/amortize our assets on a straight-line basis over the useful life of the assets, which range from three to ten years. Goodwill We allocate excess purchase price over the historical cost of businesses acquired to goodwill based on their fair values. We test the carrying balances of goodwill for impairment on January 1 each year or earlier upon the occurrence of a triggering event.The first step compares the fair value of each reporting unit to its carrying amount, including goodwill. If the fair value of each reporting unit exceeds its carrying amount, goodwill is not considered to be impaired and the second step will not be required. If the carrying amount of a reporting unit exceeds its fair value, the second step compares the implied fair value of goodwill to the carrying value of a reporting unit’s goodwill. The implied fair value of goodwill is determined in a manner similar to accounting for a business combination with the allocation of the assessed fair value determined in the first step to the assets and liabilities of the reporting unit. The excess of the fair value of the reporting unit over the amounts assigned to the assets and liabilities is the implied fair value of goodwill. This allocation process is only performed for purposes of evaluating goodwill impairment and does not result in an entry to adjust the value of any assets or liabilities. An impairment loss is recognized for any excess in the carrying value of goodwill over the implied fair value of goodwill. Acquisitions and Divestments Value Communications Corporation On March 23, 2001, we acquired the entire outstanding common stock of ValuCom, a company engaged in selling prepaid long-distance calling cards primarily to the Indian community in the United States and Canada. The purchase consideration consisted of US$3.0 million, which was paid by us on March 23, 2001, plus a deferred consideration (called earn-out payments) payable over a period of two years which was contingent upon ValuCom’s achieving specified earnings levels in those years. The transaction was accounted for by the purchase method in accordance with APB Opinion No. 16, which resulted in creation of an initial goodwill of US$3.7 million at March 23, 2001. Such goodwill increased to US$6.82 million at March 31, 2002 as a result of provisions for earn-out payments to ValuCom’s former 44 shareholders and cash-out of ValuCom options. Such goodwill further increased to US$7.13 million at March 31, 2003 as a result of final earn-out payments made to ValuCom’s option holders. On April 8, 2004, we sold our phone card business, consisting primarily of the “ValuCom” brand, trademarks, websites, internally built software, customer lists and certain hardware for US$500,000 to WQN.In accordance with SFAS No.144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the disposal of the phone card business qualified as discontinued operations at March 31, 2004. India Abroad Publications, Inc. On April 27, 2001, we acquired substantially all the outstanding voting shares of India Abroad Publications, Inc., a New York corporation primarily engaged in the publication of a weekly newspaper, India Abroad. Pursuant to a stock purchase agreement, at the closing of the acquisition, we paid approximately US$11.4 million to the selling shareholders of India Abroad Publications, Inc. Simultaneously with this acquisition, the former principal shareholder repurchased certain assets for approximately US$1.1 million resulting in an estimated gain of approximately US$314,000, which has been recorded as reduction of goodwill. We accounted for this acquisition by the purchase method, in accordance with APB Opinion No. 16, which resulted in the initial creation of goodwill of approximately US$10.5 million. Goodwill Impairment Our goodwill amounts arise from the acquisitions of Thinkindia.com, Inc., India Abroad Publications, Inc. and ValuCom. Our business in India has been treated as a single reporting unit, and since none of the components in India benefited from the synergies from acquisitions in the United States, no goodwill was allocated to this reporting unit. We test for impairment of goodwill annually, or earlier upon the occurrence of a triggering event. Current Trading and Business Outlook We believe that the India Online market is entering a phase of accelerated growth as revealed by indicators such as the increase in the number of mobile subscribers, higher PC sales and the increased penetration of broadband connections as recognized and encouraged by the TRAI. During the fiscal year ended March 31, 2007, we continued our growth momentum with increases in our registered user base, paid subscribers and revenues.We believe the online advertising industry is in a promising stage of development with more marketers experimenting with the medium with significantly larger budgets. Growth in this industry is largely dependent on the advertising industry collaborating with online providers like us to cohesively promote the medium to leading marketers across the country. Our U.S. Publishing business, comprising the Rediff India Abroad website, our India Abroad newspaper and our India in New York newspaper, maintained its leadership position within the Indian-American community during the fiscal year ended March 31, 2007. Our U.S. Publishing business segment is mainly dependent on our ability to attract print and online advertisers while effectively managing costs through greater operational efficiencies across our businesses. We believe the outlook for our India Online business during the fiscal year ending March 31, 2008 will be dependent on the continued growth of online advertising and fee-based business, which, in turn, is primarily driven by increase in the Internet user and mobile user bases. Actual results may differ materially from those suggested by our forward-looking statements due to certain risks or uncertainties associated with our expectations with respect to, but not limited to the impact on our business of a continued economic slowdown or a downturn in the sectors in which our clients operate, our ability to successfully implement our strategy, our ability to successfully integrate the business we have acquired with our business, demand for our online and offline service offerings, changes in the Internet marketplace, technological changes, investment income, cash flow projections and our exposure to market risks. By their nature, certain of the market risk disclosures are only estimates and could be materially different from what actually occur in the future. As a result, actual future gains, losses or impact on net interest income could materially differ from those that have been estimated. For further discussion on forward-looking statements, see the discussion under the “Forward-Looking Statements” section of this annual report. 45 Operating Results The comparative analysis presented below relates to our continuing operations. Fiscal Year Ended March 31, 2007 compared to Fiscal Year Ended March 31, 2006 Revenues.Total revenues for the fiscal year ended March 31, 2007 increased by 53% to US$28.7 million from US$18.7 million for the fiscal year ended March 31, 2006. This increase was principally attributable to an increase in revenues from our India Online business and, to a lesser degree, the increase in revenues from our U.S. Publishing business. India Online business.We recognized US$20.8 million in revenues from our India Online business for the fiscal year ended March 31, 2007 as compared to US$12.2 million for the fiscal year ended March 31, 2006, representing an increase of US$8.6 million, or 70%, over the previous fiscal year. The increase in revenue was mainly due to increases in: · advertising revenues by US$7.7 million, primarily as a result of an increase in Internet advertising on our website due to an increase in the number of advertisers as well as an increase in advertising rates compared to the previous year; and · fee-based services by US$0.9 million due to an increase in revenues from our subscription services, mobile services and our online shopping marketplace. This resulted from greater usage of these services. U.S. Publishing business.We recognized US$7.9 million in revenues for the U.S. Publishing business for the fiscal year ended March 31, 2007, as compared to US$6.5 million for the fiscal year ended March 31, 2006, representing an increase of US$1.4 million, or 21%, over the previous fiscal year. The increase in revenues was primarily due to increase in advertising revenues from our Rediff India Abroad website. Cost of revenues.Cost of revenues primarily includes cost of content for the Rediff websites, editorial costs, printing and circulation costs for the India Abroad and India in New York newspapers, e-commerce marketplace related costs and related salaries. For the fiscal year ended March 31, 2007, cost of revenues was US$5.4 million, or 19% of total revenues, compared to US$5.0 million, or 27% of total revenues during the previous fiscal year. We anticipate that our cost of revenues in absolute dollar terms for our India Online business will increase during the fiscal year ended March 31, 2008 as compared to the fiscal year ended March 31, 2007, as we expect to incur additional costs to continue to grow our business. Sales and marketing expenses.Sales and marketing expenses primarily include employee compensation for sales and marketing personnel, advertising and promotion expenses and market research costs. For the fiscal year ended March 31, 2007, sales and marketing expenses were US$5.9 million, compared to US$3.5 million for the fiscal year ended March 31, 2006, representing an increase of US$2.4million, or 67%, over the previous fiscal year. The increase was attributable to an increase in advertising and publicity costs as we continued to invest in promoting our brand and services, as well as an increase in Indian sales and marketing costs due to an increase in the number of sales and marketing staff we employed. The increase in advertising revenues in fiscal 2007 also led to a corresponding increase in incentive payments to sales employees during fiscal 2007 due to both the increase in the number of sales employees and higher per employee incentive payments. We expect our sales and marketing expenses in absolute dollar terms will increase for the fiscal year ended March 31, 2008, as compared to the fiscal year ended March 31, 2007, as we launch more products and services, expand the range of offerings on our websites and invest further in brand building, advertising and personnel. Product development expenses. Product development costs primarily include internet communication costs, software usage fees, software development expenses and compensation to product development personnel. For the fiscal year ended March 31, 2007, product development expenses were US$3.8 million compared to US$2.6 million for the fiscal year ended March 31, 2006, representing an increase of US$1.3 million, or 49%. The increase was primarily due to an increase in bandwidth charges by US$0.6 million, and an increase in product development charges by US$0.5 million. 46 We expect to continue to invest in product development to maintain our position as a leading Internet destination for the global Indian community. Therefore, we expect our product development expenses in absolute dollar terms to increase in the future. General and administrative expenses. General and administrative costs primarily consist of compensation for administrative personnel, fees for legal and professional services, allowances for doubtful accounts, insurance premium, depreciation and amortization, compensation cost for all employees under the Employee Stock Option Plan (“ESOP”) and sundry administrative costs. For the fiscal year ended March 31, 2007, general and administrative expenses were US$10.5 million compared to US$6.6 million for the fiscal year ended March 31, 2006, representing an increase of US$3.9 million, or 58%. This increase was primarily due to an increase of US$1.6 million in depreciation and amortization expense, primarily as a result of an increase in capital expenditure during fiscal 2007, an increase in ESOP compensation cost of US$1.3 million in fiscal 2007 as a result of expensing the fair value of options under Statement of Financial Accounting Standard No. SFAS No. 123(R) Share-based payments (“SFAS 123R”) and not recording such compensation costs using the intrinsic value method under Accounting Principles Board Opinion No. 25, and an increase of US$0.6 million on account of provision for doubtful debts.We expect that as we continue to grow, our general and administrative expenses will continue to increase. Other income (loss), net. Other income (loss), net primarily consists of interest income and foreign exchange gain or loss. During the fiscal year ended March 31, 2007, other income (net) was US$4.0 million compared to US$0.3 million for the fiscal year ended March 31, 2006, representing an increase of US$3.7 million. Interest income for the fiscal year ended March 31, 2007 was US$3.7 million, compared to US$1.2 million for the fiscal year ended March 31, 2006, representing an increase of US$2.5 million, or 205%. The increase in interest income was primarily due to an increase in interest income from our cash deposits with banks. This increase in interest income was primarily due to higher applicable interest rates from our Rupee denominated deposits during the fiscal year ended March 31, 2007 as compared to the fiscal year ended March 31, 2006. In fiscal 2007, we recorded a foreign exchange gain of US$0.1 million, compared to a foreign exchange loss of US$1.0 million in fiscal 2006, arising from the conversion of U.S. dollar amounts held by us to our functional currency for financial reporting purposes (i.e., the Indian Rupee).Other income also includes US$0.1 million arising from sale of a minority investment in equity shares in an external company. The cost of this investment was impaired in the Company’s books and records in a prior year. Net income.As a result of the foregoing, our net income for the fiscal year ended March 31, 2007 was US$6.9 million, compared to a net income of US$1.2 million for the fiscal year ended March 31, 2006. Fiscal Year Ended March 31, 2006 compared to Fiscal Year Ended March 31, 2005 Revenues. Total revenues for the fiscal year ended March 31, 2006 increased by 48% to US$18.7 million from US$12.6 million for the fiscal year ended March 31, 2005. This increase was principally attributable to an increase in revenues from our India Online business and, to a lesser degree, the increase in revenues from our U.S. Publishing business. India Online business. We recognized US$12.2 million in revenues from our India Online business for the fiscal year ended March 31, 2006 as compared to US$6.6 million for the fiscal year ended March 31, 2005, representing an increase of US$5.6 million, or 86%, over the previous fiscal year. The increase in revenue was mainly due to increases in: · advertising revenues by US$4.37 million, primarily as a result of an increase in Internet advertising in India; and · fee-based services by US$1.25 million due to an increase in revenues from our subscription services, mobile services and our online shopping marketplace. This resulted from a greater number of users and greater usage of these services. U.S. Publishing business. We recognized US$6.5 million in revenues for the U.S. Publishing business for the fiscal year ended March 31, 2006, as compared to US$6.1 million for the fiscal year ended March 31, 2005, 47 representing an increase of US$0.46 million, or 7.5%, over the previous fiscal year. The increase in revenues was primarily due to increase in advertising revenues from our Rediff India Abroad website. Cost of revenues. Cost of revenues primarily includes cost of content for the Rediff websites, editorial costs, printing and circulation costs for the India Abroad newspaper, e-commerce marketplace related costs and related salaries. For the fiscal year ended March 31, 2006, cost of revenues was US$5.0 million, or 27% of total revenues, compared to US$5.1 million, or 40% of total revenues during the previous fiscal year.The decline in cost of revenues was primarily due to a decrease of US$0.07 million, or 2%, during fiscal 2006 in circulation expenses for our U.S. Publishing business compared to fiscal 2005. Sales and marketing expenses. Sales and marketing expenses primarily include employee compensation for sales and marketing personnel, advertising and promotion expenses and market research costs. For the fiscal year ended March 31, 2006, sales and marketing expenses were US$3.5 million, compared to US$2.3 million for the fiscal year ended March 31, 2005, representing an increase of US$1.2 million, or 53%, over the previous fiscal year. The increase was attributable to an increase in advertising and publicity costs as we continued to invest in promoting our brand and services, as well as an increase in Indian sales and marketing costs due to an increase in staff. The increase in advertising revenues in fiscal 2006 also led to a corresponding increase in incentive payments to sales employees during fiscal 2006. Product development expenses. Product development costs primarily include internet communication costs, software usage fees, software development expenses and compensation to product development personnel. For the fiscal year ended March 31, 2006, product development expenses were US$2.6 million compared to US$1.8 million for the fiscal year ended March 31, 2005, representing an increase of US$0.8 million, or 41%. The increase was primarily due to increase in bandwidth charges by US$0.2 million, an increase in product development charges by US$0.2 million and an increase in salary costs by US$0.2 million. We expect to continue to invest in product development to maintain our position as a leading Internet destination for the global Indian community. Therefore, we expect our product development expenses in absolute dollar terms to increase in the future. General and administrative expenses. General and administrative costs primarily consist of compensation for administrative personnel, fees for legal and professional services, allowances for doubtful accounts, insurance premia, depreciation and sundry administrative costs. For the fiscal year ended March 31, 2006, general and administrative expenses were US$6.6 million compared to US$5.1 million for the fiscal year ended March 31, 2005, representing an increase of US$1.5 million, or 30%. This increase was primarily due to an increase of US$0.7 million in depreciation expense, primarily as a result of an increase in capital expenditure during fiscal 2006, as well as an increase of US$0.1 million in repair and maintenance costs, an increase of US$0.2 million on account of provision for doubtful debts and an increase of US$0.3 million in salary costs. We expect that as we continue to grow, our general and administrative expenses will increase in the future. Other income (loss), net. Other income (loss), net primarily consists of interest income and foreign exchange gain or loss. During the fiscal year ended March 31, 2006, other income (net) was US$0.25 million compared to US$0.53 million for the fiscal year ended March 31, 2005, representing a decrease of US$0.28 million. Interest income for the fiscal year ended March 31, 2006 was US$1.23 million, compared to US$0.52 million for the fiscal year ended March 31, 2005, representing an increase of US$0.71 million, or 136%. The increase in interest income was due primarily due to interest on the net proceeds from our follow-on ADS offering in November 2005 and, to a lesser extent, higher applicable interest rates for our Rupee-denominated deposits during the fiscal year ended March 31, 2006 as compared to the fiscal year ended March 31, 2005. However, in fiscal 2006 we incurred a foreign exchange loss of US$0.98 million, compared to a foreign exchange gain of US$5,000 in fiscal 2005, arising from the conversion of U.S. dollar amounts held by us to our functional currency for financial reporting purposes (i.e., the Indian Rupee), due to the strengthening of the Indian Rupee against the U.S. dollar. Net income (loss).As a result of the foregoing, our net income for the fiscal year ended March 31, 2006 was US$1.2 million, compared to a net loss of US$1.4 million for the fiscal year ended March 31, 2005. 48 Seasonality Given the early stage of the development of the Internet in India, the rapidly evolving nature of our business and our limited operating history, we cannot accurately predict to what extent, if at all, our operations will prove to be seasonal. Liquidity and Capital Expenditures Our primary liquidity needs have been to finance our losses from operations, acquisitions and capital expenditures. These have been funded primarily from the private sales of equity securities, sale of ADSs and from cash received from our operations. For the fiscal year ended March 31, 2005, we incurred a net loss of US$1.4 million and for the fiscal years ended March 31, 2006 and 2007, we earned net income of US$1.2 million and US$6.9 million, respectively. Although we earned profits in fiscal years 2006 and 2007, primarily due to increased revenues, we may in the future incur net losses and negative cash flows from operations, which would require us to continue to use the proceeds from the sale of our equity securities and ADSs to fund our operations and capital expenditures. As of March 31, 2007, our accounts receivable balance was US$10.7 million compared to US$5.4 million as of March 31, 2006, net of allowances of US$2.7 million and US$1.8 million as of March 31, 2007 and 2006, respectively. This increase was principally due to the increase in our revenues. During the fiscal years ended March 31, 2005, 2006 and 2007, we had write-offs or provided allowances of US$0.2 million, US$0.4 million, and US$0.9 million, for delinquent trade receivables, respectively. These write-offs and allowances constituted 1.7%, 2.1%, and 3.3% of total revenues, respectively in those years. Cash Flows For the Fiscal Year Ended March 31, 2005 2006 2007 Net cash (used in) generated from operating activities: - from continuing operations US$144,073 US$1,663,403 US$6,544,790 - from discontinued operations (509,568) 13,737 Total (365,495) 1,677,140 6,544,790 Net cash used in investing activities (1,424,091) (4,584,734) (8,248,943) Net cash generated from financing activities 302,925 45,145,582 482,915 Effect of exchange rate changes on cash (83,156) 786,291 1,673,903 Net (decrease)/increase in cash and cash equivalents US$(1,569,817) US$43,024,279 US$452,665 Fiscal Year Ended March 31, 2007 Net cash generated from continuing operations of US$6.5 million during the fiscal year ended March 31, 2007 was principally attributable to net income of US$6.9 million, primarily due to an increase in advertising and fee based revenues. Non-cash items of depreciation, amortization, allowances for doubtful debts and stock-based compensation cost totaled US$7.0 million due to increased capital expenditures and adoption of SFAS.123R.This was offset by an increase in working capital of US$4.9 million, which increase was primarily due to an increase in gross accounts receivable of US$6.2 million and an increase in recoverable income taxes of US$1.3 million which was partially offset by an increase in accounts payable and accrued liabilities of US$1.9 million. Net cash used in investing activities during the fiscal year ended March 31, 2007 was US$8.2 million, consisting principally of purchases of servers and other capital equipment aggregating to US$7.8 million in connection with the expansion of our network and data storage facility. Net cash provided by financing activities during the fiscal year ended March 31, 2007 was US$0.5 million, which represented the net cash proceeds from our employee stock options exercised during the year. As of March 31, 2007, we had aggregate commitments for capital expenditures of approximately US$53,257. 49 Fiscal Year Ended March 31, 2006 Net cash generated from continuing operations of US$1.7 million during the fiscal year ended March 31, 2006 was principally attributable to the net income for the year of US$1.2 million, primarily due to an increase in advertising and fee based revenues. Non-cash items of depreciation and amortization totaled US$1.5 million due to increased capital expenditures. This was offset by an increase in working capital of US$1.1 million, which increase was primarily due to an increase in accounts receivable of US$2.3 million which was partially offset by an increase in accounts payable and accrued liabilities of US$0.8 million and an increase in customer advances and unearned revenues of US$0.5 million. Net cash used in investing activities during the fiscal year ended March 31, 2006 was US$4.6 million, consisting principally of purchases of servers and other capital equipment in connection with the expansion of our network. Net cash provided by financing activities during the fiscal year ended March 31, 2006 was US$45 million, which represented net cash proceeds from our follow-on offering of ADSs in November 2005 and from employee stock options exercised during the year. As of March 31, 2006, we had aggregate commitments for capital expenditures of approximately US$0.11 million. Fiscal Year Ended March 31, 2005 Net cash generated from continuing operations of US$144,000 during the year ended March 31, 2005 was principally attributable to the reduction of our net loss from continuing operations to US$1.2million, which included non-cash items of depreciation and amortization of US$0.7 million. This was achieved through a combination of improvement in our revenues, control over our expenditures and better working capital management. Other significant contributors included an increase in accounts payable and accrued liabilities of US$2.1 million, an increase in unearned revenues of US$0.3 million, and decrease in other assets of US$0.3 million. These were partially offset by an increase in accounts receivable of US$1.2 million increase in prepaid expenses and other current assets of US$0.7 million and increase in recoverable income taxes of US$0.1 million. Net cash used in investing activities during the fiscal year ended March 31, 2005 was US$1.4 million, consisting principally of purchases of computers and other capital equipment in connection with the expansion of our network which was partially offset by cash inflows from the sale of ValuCom phone card business. Net cash provided by financing activities during the fiscal year ended March 31, 2005 was US$303,000, which represented cash received for employee stock options exercised during the year. As of March 31, 2005, we had aggregate commitments for capital expenditures of approximately US$450,144. Contractual Obligations Our contractual obligations relate to operating leases and capital commitment, payments for which are to be made as per the table below: Years ended March 31, Operating Leases Capital Commitments 2008 US$477,529 US$53,257 2009 295,998 2010 5,503 2011 and thereafter Total payments US$779,040 US$53,257 50 Capital Expenditures Our principal capital expenditures are for purchases of computer equipment, such as servers for our websites and leasehold improvements. In fiscal 2007, 2006 and 2005, we had capital expenditures of US$7.8 million, US$4.6 million and US$1.8 million, respectively. Dividends We have not declared or paid any cash dividends on our equity shares since our inception and do not expect to pay any cash dividends for the foreseeable future. We currently intend to retain future earnings, if any, to finance the expansion of our business. For additional information, please see the sections of this annual report entitled “Risk Factors – Risks Related to our Business” and “Taxation”. We believe our cash balances and liquid assets, cash generated from future operations and our existing credit facilities will be adequate to satisfy anticipated working capital requirements, capital expenditures and investment commitments for the next twelve months. As business and market conditions permit, we may from time to time, invest in or acquire complementary businesses, products or technologies. These activities may require us to seek additional equity or debt to fund financing such activities, which could result in ownership dilution to existing shareholders, including holders of our ADSs. Income Tax Matters As of March 31, 2007, we had net operating loss carry forwards for our Indian operations aggregating approximately US$14.4 million, which will expire between April 1, 2007 and March 31, 2014.We also have unabsorbed depreciation carry forwards as of March 31, 2007 aggregating approximately US$7.1 million. As of March 31, 2007, Rediff Holdings, Inc., our U.S. subsidiary and the holding company of our Rediff.com, Inc. and India Abroad Publications, Inc. investments, had net operating loss carryforward of approximately US$5.8 million for federal income tax purposes. These net operating loss carryforwards expire in years 2020 through 2025. As of March 31, 2007, ValuCom had a net operating loss carryforward of approximately US$2.9 million. This loss will expire in years 2021 through 2025. Following the sale of its phone-card business to WQN in April 2004, ValuCom currently does not engage in any business activity. Whether we will be able to realize the future tax benefits related to the deferred income tax asset is dependent on many factors, including our ability to generate taxable income within the net operating loss carry forward period. Management considered these factors and believed that a full valuation allowance of the deferred tax assets was required for the period presented. For the years ended March 31, 2006 and 2007, the provision for current income taxes was approximately US$18,000 and US$83,000, respectively. Market Risks Foreign Currency Exchange Rate Risk The functional currency for our Indian operations is the Indian Rupee. We are exposed to foreign currency exchange rate fluctuations, principally relating to the fluctuation of the U.S. dollar to Indian Rupee exchange rate. We face foreign currency exchange risk with respect to funds held in foreign currencies and in particular will have foreign exchange losses with respect to these funds if there is an appreciation in the value of the Indian Rupee compared to such foreign currency. We also face foreign currency exchange risk from accounts payable to overseas vendors, which we partially mitigate with receipts in foreign currency from overseas customers and balances in foreign currency with overseas banks. While we hold a major portion of our cash and cash equivalents in Indian Rupee denominated bank accounts, we still hold a portion of the net proceeds from our November 2005 follow-on ADS offering in a U.S. dollar-denominated bank account. The following table sets forth information about our net foreign currency exchange (U.S. dollars) exposure as of March 31, 2007: 51 As of March 31, 2007 (in thousands) Accounts payable in U.S. dollars 232 Accounts receivable in U.S. dollars, net of allowance 140 Cash balances held in U.S. dollars 6,217 Net foreign currency exchange exposure 6,125 We do not currently try to reduce our exposure to foreign currency exchange rate fluctuations by using hedging transactions. However, we may choose to do so in the future. We may not be able to do this successfully. Accordingly, we may experience economic losses and negative impacts on earnings and equity as a result of foreign currency exchange rate fluctuations. If the Indian Rupee appreciates against the U.S. dollars by one Rupee, the net foreign currency exchange loss as of March 31, 2007 would be approximately US$141,000. Interest Rate Risk We hold interest-bearing accounts in India as well as outside India and fluctuations in interest rates affected our interest earnings for the fiscal year ended March 31, 2007. These interest rates are linked to the interest rates prevailing in India and the United States. We expect that our interest earnings will continue to be affected in the future by fluctuations in interest rates. A hypothetical 10% increase or decrease in the prevailing interest rates applicable to cash deposits during such period would have affected our interest income by approximately US$370,000. Off-balance sheet arrangements As of the date of this annual report, we are not a party to any off-balance sheet obligations or arrangements. New accounting pronouncements In July 2006, the Financial Accounting Standards Board (the “FASB”) issued interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”).FIN 48 applies to all tax positions within the scope of FASB Statement No. 109 and clarifies when and how to recognize tax benefits in the financial statements with a two-step approach of recognition and measurement. FIN 48 is effective for fiscal years beginning after December 15, 2006. FIN 48 also requires the enterprise to make explicit disclosures about uncertainties in their income tax positions, including a detailed roll forward of tax benefits taken that do not qualify for financial statement recognition. Differences between the amounts recognized in the statements of financial position prior to the adoption of FIN 48 and the amounts reported after adoption should be accounted for as a cumulative-effect adjustment recorded to the beginning balance of retained earnings. We have evaluated the impact of this pronouncement and do not believe that adoption of FIN 48 on April 1, 2007 will have a material effect on our financial position, cash flows or results of operations. In September 2006, the FASB issued SFASNo.157 “Fair Value Measurements”. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. We arecurrently evaluating the impact, if any, the adoption of SFASNo.157 will have on its financial reporting and disclosures. In February 2007, the FASB issued SFASNo.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”). SFASNo.159 permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments. The fair value option established by this Statement permits all entities to choose to measure eligible items at fair value at specified election dates. This standard is effective for fiscal years ending on or after November15, 2007. We are currently evaluating the impact, if any, the adoption of SFAS No.159 will have on its financial reporting and disclosures. 52 MANAGEMENT The following table sets forth, as of August 16, 2007, the name, age and position of each of our directors and executive officers. Name Age Position Ajit Balakrishnan(1)(2) 59 Chairman and Managing Director Joy Basu 46 Chief Financial Officer Diwan Arun Nanda(1)(2) 63 Director Sunil N. Phatarphekar(1)(2)(3) 43 Director Pulak Prasad(1) 39 Director Ashok Narasimhan(1) 59 Director Sridar Iyengar(1)(3) 60 Director Rashesh C. Shah(1) (3) 44 Director (1) Member of the Board of Directors (2) Member of the Compensation Committee (3) Member of the Audit Committee Ajit Balakrishnan is the founder, Chairman and Managing Director of the Company. Mr. Balakrishnan is also a Director of Rediffusion Dentsu Young
